CONTRATO DE EXPLORAÇÃO MINEIRA
ENTRE
O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE
E

HIGHLAND AFRICAN MINING COMPANY, LDA.

ESTE CONTRATO PARA EXPLORAÇÃO MINEIRA entra em vigor no dia 23
de Dezembro de 2002, entre

O GOVERNO DA REPÚBLICA DE MOÇAMBIQUE (daqui em diante designado
por “MIREME”), representado pelo Ministro dos Recursos Minerais e Energia da
República de Moçambique; e

HIGHLAND AFRICAN MINING COMPANY, LDA., uma Empresa de
Responsabilidade Limitada organizada e funcionando ao abrigo das leis em vigor no
Território de MOÇAMBIQUE (daqui em diante designada por “HAMC” ou
“Concessionário Mineiro”, conforme for apropriado

O “MIREME” e o “Concessionário Mineiro” podem, daqui por diante, individual ou
colectivamente ser mencionados como “a parte” ou “as partes” conforme for
apropriado.

EM TESTEMUNHO DO QUE SEGUE:

CONSIDERANDO QUE a propriedade dos Miferais dentro do território da República
da Moçambique (a “República”) e todos os direitos relacionados com a prospecção e
pesquisa para, e exploração desses minerais pertencem exclusivamente à República;

CONSIDERANDO QUE, de acordo com a Lei, o MIREME têm o poder e autoridade
de participar neste Contrato, para outorgar ao Concessionário Mineiro os direitos
adiante descritos, bem como autorizar o Concessionário Mineiro a dirigir as operações
aqui descritas neste Contrato.

h
CONSIDERANDO QUE o Governo está decidido a acelerar o desenvolvimento da
indústria mineira de Moçambique e, por isso, pretende promover a Prospecção e
Pesquisa para, bem como o Desenvolvimento e Produção de minerais na República para
benefício econômico e social de Moçambique e reconhece que se torna necessário um
considerável dispêndio de capital para garantir que esses minerais sejam desenvolvidos
eficientemente e de forma económica.

CONSIDERANDO QUE o Govemo concorda em outorgar ao Concessionário Mineiro
o direito e privilégio de se comprometer na Prospecção e Pesquisa para, bem como o
Desenvolvimento e Produção de Minerais na Área de Concessão Mineira a fim de que o
Concessionário Mineiro se comprometa nessa Prospecção, Pesquisa, Desenvolvimento
e Produção nos termos deste Contrato; a pagar Impostos e Direitos conforme
determinado neste Contrato; a pagar aluguer, impostos sobre a produção (royalties) e
outras tarifas adiante descritas; e realizar e observar os termos e condições deste
Contrato.

CONSIDERANDO QUE, de acordo com os Artigos 8 da Lei 2/86 (Lei de Minas),
Artigo 1 da Lei 5/94 de 13 de Setembro e Artigo 14 do Regulamento da Lei de Minas
(aprovado pelo Decreto no. 13/87 de 24 de Fevereiro), o objectivo deste Contrato de
Licenciamento é a especificação dos direitos e obrigações do Concessionário Mineiro
ao abrigo da Licença de Exploração Mineira, No.79/C/2000, incluindo os termos e
condições que regem o regime fiscal aplicável às Operações de Tântalo.

CONSIDERANDO QUE, a empresa HAMC pretende apoiar o MIREME na
prospecção meticulosa, bem como no desenvolvimento eficaz e exploração dos recursos
de Tântalo e Minerais Associados da República de Moçambique e tem acesso ao capital,
competência técnica e perícia necessários para desenvolver as operações adiante
descritas.

CONSIDERANDO QUE a empresa HAMC pretende investir em Moçambique com o
objectivo da prospecção eficaz, desenvolvimento, exploração e processamento dos
recursos de Tântalo em Moçambique.

AGORA E NESSE CONTEXTO, com vista e tendo em consideração as premissas,
termos e condições adiante referidas, as Partes concordam mutuamente no que segue:

ARTIGO 1: DEFINIÇÕES

1.1 A menos que o contexto exija de outro modo, as palavras e frases usadas neste
Contrato de Licenciamento Mineiro terão os seguintes significados:

Associada: Uma pessoa será considerada afiliada de outra pessoa se a primeira pessoa,
directamente ou através de terceira pessoa ou pessoas, controla, é controlada por, ou
está sob controle comum com a segunda pessoa. O termo “controle” significa a
possessão directa ou indirecta do poder de dirigir ou causar o direcionamento da gestão
e políticas de uma pessoa, quer através da propriedade de garantia de votos quer por
contrato ou de outro modo. Em todas as circunstâncias, “Controle” será considerado
como incluindo a propriedade, directa ou indirectamente, de um agregado de 10% ou
mais, quer do poder de voto, quer de capitais próprios.

A
Mineral Associado. tem o significado dado no Artigo 42 do Regulamento da Lei de
Minas e inclui, para os objectivos desta Licença de Exploração Mineira, lítio, ítrio,
spudomen, mica, miobium, polucita e outros minerais contendo césio, metais e minerais
preciosos, incluindo ouro, pedras preciosas e semi-preciosas bem como qualquer sub-
produto.

Sub-produto . É qualquer mineral que por si próprio não tem interesse económico mas
que, quando concentrado simultaneamente com o Processamento do Minério Bruto de
Tântalo e Minerais Associados, adquire interesse comercial.

Trimestre do Calendário. Significa um período de três (3) meses consecutivos com
início no primeiro dia de Janeiro, Abril, Julho ou Outubro de cada Ano de Calendário.

Data do Início. Significa o primeiro Dia do Mês de Calendário a seguir ao Mês de
Calendário em que o Concessionário Mineiro procede à primeira entrega de Tântalo
produzido a partir de Área de Mineração para venda ou entrega durante o prazo de
duração da Concessão Mineira, quando a média diária de Produção de Tântalo for de 50
por cento da capacidade instalada da Mina. Dentro do periodo de cento e vinte dias
(120) após a primeira produção, pressupõe-se que a produção se iniciou.

Relatório de Descoberta Comercial. Significa o relatório que contem os Dados de
Tântalo referentes às reservas e recursos de Tântalo localizados na Área de Mineração e
que são comercialmente viáveis para mineração.

Incumprimento. Significa, a não ser que seja expressamente excluído deste Contrato de
Licenciamento, uma falta de cumprimento de qualquer disposição deste Contrato de
Licenciamento incluindo os termos e condições da Concessão Mineira, ou de qualquer
provisão da Lei de Minas ou qualquer outra legislação aplicável em vigor no momento.

Área de Jazigo. Significa qualquer porção da Área de Mineração onde, com base nas
operações de prospecção realizadas nos termos de qualquer licença de prospecção ou
mineração para Minério de Tântalo e Minerais Associados ou outros minerais
pegmatíticos em posse de, ou para beneficio do Concessionário Mineiro, os recursos de
Minério de Tântalo foram identificados como um Recurso Mineral ou uma Reserva que
seja comercialmente viável para Mineração pelo Concessionário Mineiro.

Fase de Desenvolvimento. será considerada como tendo iniciado no momento em que a
área em que o jazigo está situado após a conclusão de um estudo de viabilidade
negociável em banco e tenha sido escolhida como Lote de Produção.

Dólares. Dólares significa Dólares dos Estados Unidos da América, constituindo a
moeda legal em curso nos Estados Unidos da América.

Data Efectiva. Significa o primeiro Dia do Mês de Calendário a seguir ao Mês de
Calendário em que este Contrato é assinado pelas partes intervenientes.

Licença de Prospecção e Pesquisa. Significa a Licença 635/L/98 para minerais
pegmatiticos emitida ao abrigo e sujeita à Lei de Minas e nos termos e condições deste
Contrato de Licenciamento.

a
Moeda Estrangeira. Moeda Estrangeira significa qualquer moeda estrangeira convertivel
e não inclui o Metical.

Govemo, O termo Governo inclui todos os departamentos, divisões, delegações e
agências do Governo da República de Moçambique.

Situação de Incumprimento. Significado atribuído no artigo sobre Término.

Infraestrutura. O termo Infraestrutura significa bens dos seguintes tipos:

(a) — Instalações imóveis de transporte e comunicação (incluindo estradas, pontes,
vias férreas, aeroportos, pistas de aterragem e plataformas de aterragem para
aeronaves, hangares e outras instalações relacionadas com aeroportos,
garagens, canais, linhas férreas aéreas, oleodutos, bem como instalações de
comunicação por rádio, telefone e telégrafo).

(b) Instalações portuárias imóveis (incluindo docas, portos, molhes, cais,
muralhas, instalações de terminais e armazéns, bem como instalações de
carga e descarga).

(c) — Instalações imóveis de geração de energia, água e esgoto (incluindo usinas
de geração de electricidade e linhas de transmissão, barragens, drenagem de
águas, sistemas de abastecimento de água e sistemas para eliminação de
produtos terminais, desperdícios e esgoto).

(d) — Instalações imóveis de utilidade pública (incluindo escolas, hospitais e salões
públicos).

(e) Instalações imóveis diversas usadas primariamente em conjunto com a
operação e outras instalações (incluindo escritórios, oficinas de reparação de
máquinas, oficinas de fundição e reparação e armazéns); e

(69) Instalações e equipamento móvel fixado e usado como parte integral das
instalações imóveis descritas nas alíneas (a) a (e).

Recurso Indicativo ou Recurso Mineral Indicativo. Significa aquela parte de um
Recurso Mineral que foi extraída por amostragem e testada geocientificamente em
locais como afloramentos, perfurações, fossos, crateras, covas e aberturas subterrâneas
suficientemente afastadas no espaço para confirmação, mas suficientemente
aproximadas para permitir indicação razoavelmente confiável de continuidade,
quantidade e qualidade, formato, dimensão, densidade, teor e continuidade da
ocorrência Mineral com um grau de confiança razoável mas não elevado.

Recurso Inferido ou Recurso Mineral Inferido. Significa aquela parte de um Recurso
Mineral que foi inferido a partir de dados amostrais geocientificos com continuidade
assumida mas não verificada (a partir de locais tais como afloramentos, perfurações e
fossos) que permitem uma estimativa da quantidade e qualidade da ocorrência Mineral
com um baixo nível de confiança. :

Lei de Terras, Lei de Terras significa a Lei no. 19/97 de 1 de Outubro e inclui os seus
regulamentos e qualquer outra emenda, aditamento ou modificação a partir dessa data.

Contrato de Licenciamento. Contrato de Licenciamento inclui a Licença Mineira no.
79/C/2000 emitida para HAMC ao abrigo dos termos do Artigo 26 do Regulamento das
Lei de Minas. À

Vida da Mina. Significa, no que diz respeito à Área de Mineração, o período de tempo a
partir da atribuição da Concessão Mineira durante o qual existam suficientes Reservas
Recursos Minerais para justificar a Mineração económica.

Recurso Medido ou Recurso Mineral Medido. Significa um Recurso que foi
intersectado e testado por perfurações, aberturas subterrâneas e outros procedimentos de
amostragem em locais que incluem afloramentos suficientemente aproximados para
permitir a estimativa da quantidade e qualidade do Recurso incluindo o formato,
dimensão, densidade, teor e continuidade da ocorrência Mineral com um elevado grau
de confiança.

Metical. Significa a moeda nacional oficial que constitui a moeda legal em curso na
República de Moçambique.

Custos de Desenvolvimento da Mina. Significa todos os custos e despesas Associadas
com o desenvolvimento de um recurso mineral incluindo os custos decorrentes da
preparação das Operações mineiras ou partes dessas operações para mineração,
extracção, produção, manuseamento ou processamento de Minério de Tântalo.

Mineral. Significa quaisquer compostos químicos ocorrendo naturalmente a partir dos
quais se formaram rochas e exclui, para os objectivos deste Contrato de Licenciamento
e da Lei de Minas, o petróleo

Mineração ou Minerar. Significa a extracção, Processamento e todas as outras
actividades realizadas em relação com o Minério de Tântalo e Minerais Associados.

Área de Mineração. Significa a área coberta por este Contrato de Licenciamento e a
Concessão Mineira descrita e delimitada no Anexo “A” incluindo qualquer aumento
dessa área outorgado ao abrigo dos termos deste Contrato de Licenciamento mas
excluindo quaisquer porções dessa área a respeito das quais os direitos do
Concessionário da Concessão Mineira sejam resignados temporariamente ou resgatados
ao abrigo deste Contrato de Licenciamento e a Concessão Mineira.

Lei de Minas. Significa a Lei no. 2/86 de 16 de Abril e inclui qualquer emenda,
aditamentos ou extensões realizadas a partir dessa data e quaisquer regulamentos
promulgados a respeito.

Legislação Mineira. Significa a Lei de Minas e Regulamentos, a Lei no. 5/94 que rege o
regime fiscal mineiro e outra legislação que regulamenta a prossecução de actividades
mineiras ao abrigo desta Licença incluindo quaisquer emendas, aditamentos ou
extensões verificados e quaisquer regulamentos promulgados ao abrigo dessa legislação.

Concessão Mineira. Significa uma Concessão Mineira emitida ao abrigo, e sujeita à Lei
de Minas e aos termos e condições deste Contrato de Licenciamento.

Concessionário Mineiro. Significa HAMC ou qualquer outra Pessoa a quem tenham
sido atribuídos os seus direitos e obrigações ao abrigo e de Contrato com os termos
deste Contrato de Licenciamento.

Operações mineiras. O termo Operações mineiras significa Prospecção, Pesquisa e
Produção e todas as actividades e transacções realizadas por, ou em nome do
Concessionário Mineiro, directa ou indirectamente, com relação a, ou incidentalmente
e/ou a partir deste Contrato (incluindo o estabelecimento, manutenção e administração
do Concessionário Mineiro), e o financiamento respectivo.

Regulamento da Lei de Minas. Significa o regulamento aprovado pelo Decreto 13/87 de
24 de Fevereiro e inclui qualquer emenda, aditamento ou extensão feita para esse fim.

Moçambique. Moçambique significa a República de Moçambique.

Mês. Mês significa um período de tempo que inicia com um Dia de referência e termina
com o Dia do Mês de Calendário seguinte ao Mês de Calendário de referência. Se o Dia
coincide com o Dia com o mesmo valor numérico do Dia de referência ou quando não
existir data com o mesmo valor numérico, então ele constitui o último Dia do Mês de
Calendário a seguir ao Mês de Calendário em que cair o Dia de referência.

Operações e Actividades. O termo Operações e Actividades significa Operações
mineiras, Operações de Prospecção e Pesquisa, Operações de Gestão, Operações de
Comercialização e actividades do Concessionário Mineiro.

Minério ou Minério de Tântalo. Minério ou Minério de Tântalo significa qualquer
rocha, solo ou areia contendo Tântalo, Minerais Associados e Sub-Produtos .

Pessoa. Pessoa inclui um indivíduo, uma companhia ou qualquer outra forma de
entidade incorporada comercial ou qualquer agência ou entidade do Govemo.

Fábrica e Equipamento. Significa os seguintes bens (diferentes da infraestrutura)
utilizados para as operações descritas.

(a) | Instalações móveis ou imóveis e equipamento para minerar, esmagar,
inundar, dragar, lavar, testar, secar, investigar e pesquisar de outro modo ou
produzir Concentrados de Tântalo;

(b) Instalações móveis ou imóveis e equipamento utilizado primariamente em
relação com as operações anteriormente descritas (incluindo escritórios,
oficinas de reparação de máquinas, fundições, oficinas de reparação e
armazéns);

(c) Instalações móveis ou imóveis e equipamento para a manutenção de pessoal
(incluindo moradias, depósitos, salões e instalações recreativas); e

(d) | Instalações móveis e equipamento usado em relação com qualquer das
infraestruturas.

Reserva Provável ou Reserva Mineral Provável. Significa a parte possível de mineração
de um Recurso Medido ou Indicativo em relação ao qual os factores de Mineração,
metalúrgicos, económicos, de comercialização, ambientais, sociais, governamentais e
legais foram avaliados e considerados, permitindo um demonstrativo de quantidades
possíveis de mineração, volume ou teor de reservas Minerais, mas possuindo um nível
de confiança inferior ao das Reservas Minerais Provadas devido a factores geológicos
ou outros factores de modificação conforme se referiu anteriormente.

Processamento. Significa, sem limitação, qualquer método de tratamento, moagem,
Concentração, separação e/ou beneficiação do Minério de Tântalo.

Relatório de Estudo do Projecto. Significa as secções relevantes do Relatório de Estudo
do Projecto Marropino anexado como Anexo “B” e incorporado como parte deste
Contrato de Licenciamento.

Reserva Provada ou Reserva Mineral Provada. Significa a parte possível de mineração
de um Recurso Mineral Medido a respeito do qual se relataram os factores de
Mineração, metalúrgicos, económicos, de comercialização, ambientais, sociais,
governamentais e legais, bem como demonstrativo de quantidades a minerar, volume ou
teor de Reservas Minerais.

Reserva ou Reserva Mineral. Significa a parte possivel de ser minerada de um Recurso
Medido ou Recurso Mineral Indicativo a respeito do qual tenha sido avaliada a
viabilidade técnica e económica e que, dependendo do teor dos dados de amostragem e
geocientificos quantificados, possa ser categorizada como Reserva Provável ou Reserva
Provada.

Estado. Estado significa o Governo da República de Moçambique e qualquer entidade a
ele pertencente, incluindo o MIREME.

Sub-Contratado. Sub-Contratado significa qualquer Pessoa ou empresa (incluindo uma
parceria) que, ao abrigo de um contrato feito com o Concessionário Mineiro (na medida
da autoridade do Concessionário Mineiro conforme definido neste Contrato de
Licenciamento) executa ou desempenha quaisquer serviços relacionados com, ou em
relação com as Operações de Tântalo.

Tântalo. Tântalo significa Ta;Os encontrado em pegmatites ou outras rochas-mãe, solos
e cascalhos que se encontram em, sobre ou abaixo da superficie terrestre.

Concentrado de Tântalo. Concentrado de Tântalo significa o Minério de Tântalo que foi
processado para um produto vendável.

Dados de Tântalo. Dados de Tântalo significa registos de perfurações, mapas incluindo
cortes de perfurações, fotografias aéreas e imagens de satélite, fitas magnéticas,
amostras nucleares e duplicados amostrais bem como toda a outra informação
geológica, geoquímica, geofísica e todos os dados incluindo interpretações e análises
por, ou para, ou obtidas por, ou para o Concessionário Mineiro no decurso da realização
das Operações de Tântalo.

Operações de Tântalo. Operações de Tântalo significa a. prospecção, pesquisa,
avaliação, desenvolvimento, construção, Mineração, Processamento, produção,
transporte, exportação, manuseamento, comercialização, distribuição, aquisição e venda
de Tântalo, Minério de Tântalo, Minerais Associados e Sub-Produtos, bem como todas
as outras actividades necessárias para esse efeito e incidentais durante o processo,
realizadas ao abrigo deste Contrato de Licenciamento pelo Concessionário Mineiro.

»
Relatórios sobre Tântalo. Relatórios sobre Tântalo significa todos os relatórios
geológicos, geofisicos, técnicos, financeiros, económicos e de comercialização, estudos,
análises e interpretações preparadas ou obtidas pelo, ou para o Concessionário Mineiro
relacionados com a Área de Mineração ou Operações de Tântalo.

Terceiro. Terceiro significa qualquer Pessoa, não incluindo o Concessionário Mineiro,
qualquer Pessoa constituindo o Concessionário Mineiro, qualquer Afiliada do
Concessionário Mineiro ou de qualquer Pessoa constituindo o Concessionário Mineiro,
ou qualquer parte deste Contrato de Licenciamento.

Programa de Actividades. Programa de Actividades significa um programa de
Operações de Tântalo a ser cumprido ao abrigo deste Contrato de Licenciamento.

Ano. Ano significa um período de doze (12) Meses consecutivos.

12 Este Contrato de Licenciamento constitui um Contrato feito ao abrigo do Artigo
8 da Lei de Minas contendo os termos e condições que implementam as
disposições da Lei de Minas e que orientam a Mineração e quaisquer Licenças
de Exploração emitidas nesses termos. O instrumento que aprova os termos do
regime fiscal que determina as obrigações do Concessionário Mineiro a respeito
do pagamento de impostos e outros encargos fiscais encontra-se adiante, neste
Contrato de Licenciamento Mineiro. Na medida em que os termos e condições
deste Contrato de Licenciamento modificam especificamente ou excluem
qualquer disposição da Lei de Minas ou qualquer outra lei conforme autorizado
quer pela Lei de Minas ou por outra Lei aplicável, os termos e condições deste
Contrato de Licenciamento serão prevalecentes.

13 - Todos os dados, requerimentos, pedidos ou comunicações serão endereçados ao
Ministro dos Recursos Minerais e Energia, submetidos à Direcção Nacional de
Minas ou a uma Direcção Provincial do Ministério dos Recursos Minerais e
Energia.

14 A menos que o contexto exija de outra forma, o singular inclui o plural, o
masculino inclui o feminino, e vice-versa.

1.5 A divisão deste Contrato de Licenciamento em artigos, cláusulas e sub-cláusulas,
parágrafos e a inserção de títulos, bem como a elaboração de um índice
destinam-se apenas para fins de conveniência de referência e não afectarão a
construção ou interpretação decorrente. A menos que seja indicado de outro
modo, qualquer referência a um Artigo, Cláusula, Sub-Cláusula, Parágrafo,
Anexo ou Secção refere-se a um Artigo, Cláusula, Sub-Cláusula, Parágrafo,
Anexo ou Secção deste Contrato de Licenciamento. Qualquer referência a um
Artigo inclui todas as Cláusulas, Sub-Cláusulas e Parágrafos e, da mesma forma,
uma referência a uma cláusula inclui qualquer sub-cláusula ou parágrafo dessa
cláusula.

16 A referência a quaisquer leis ou outra legislação inclui quaisquer emendas,
alterações, aditamentos ou legislação prevalecente sobre o assunto.
ARTIGO 2: CONCESSÃO DE DIREITOS

21

22

23

24

2.5

O Concessionário Mineiro, na medida em que subsistem os seus direitos e
obrigações deve, de acordo com a Lei de Minas e nos termos e condições
estabelecidos ou referidos neste documento, ter o direito de realizar Operações
de Tântalo em, sobre ou sob a Área de Mineração. Este direito de realizar
Operações de Tântalo na Área de Mineração será exclusivo.

O Concessionário Mineiro terá o direito de adquirir Minério de Tântalo e
Concentrados de Tântalo de terceiros para fins de processamento, venda e

exportação.

Sujeito aos termos e condições deste Contrato de Licenciamento, os direitos e
obrigações do Concessionário Mineiro subsistirão por um período de 20 anos.

Após apresentação de um requerimento, não depois de um (1) Ano a partir do
fim do prazo especificado em 2.3, para prorrogação do prazo da Concessão
Mineira ao abrigo do artigo 32 do Regulamento da Lei de Minas, o MIREME
deve outorgar a prorrogação desde que o requerimento esteja em conformidade
com as exigências especificadas a seguir no número 2 do artigo 32 do
Regulamento da Lei de Minas:

(a) o Concessionário Mineiro submeteu um programa de Operações
mineiras para o periodo de extensão;

(b) o Concessionário Mineiro não se encontra em situação de
incumprimento:

(c) o Concessionário Mineiro demonstra a existência de Reservas

Provadas ou Prováveis ou, em relação a essas Reservas ou à Área
de Mineração, Recursos Indicativos ou Inferidos.

Os termos de 2.3.1 serão aplicados mutatis mutandis a prorrogações
subsequentes, se as houver, que o Concessionário Mineiro venha a requerer.

Se Afiliadas do Concessionário Mineiro mantiverem várias Licenças de
Exploração para tântalo e minerais associados em áreas adjacentes ou próximas
da Área de Licenciamento, após notificação escrita sobre uma descoberta
comercial e pedido para incorporar tais jazigos ao abrigo dos termos e condições
desta Concessão Mineira, o Concessionário Mineiro será autorizado a incorporar
esses jazigos para fins de mineração e processamento. Alternativamente, o
Concessionário Mineiro pode optar por requerer uma Licença de Exploração
separada para o desenvolvimento e produção desses jazigos.

No caso do prazo de qualquer Licença de Prospecção ou Concessão Mineira
expirar durante o pedido de prorrogação, que tenha sido apresentado dentro do
prazo e esteja pendente, aplicar-se-á o disposto no número 2 do artigo 20 e
número 2 do artigo 34 do Regulamento da Lei de Minas.
2.6

271

2:

2.10

2.10.1

20

Quando, no decurso da realização de Operações de Tântalo, forem encontrados
quaisquer Minerais Associados com Tântalo, o Concessionário Mineiro deve
imediatamente notificar o MIREME sobre a descoberta. A noticia da descoberta
deve incluir os detalhes importantes geológicos e técnicos, incluindo as
quantidades e características dos Minerais Associados, bem como informação
sobre a possibilidade do Mineral Associado ser comercialmente explorado.

O Concessionário Mineiro pode, de acordo com o Regulamento de Minas, no
seu artigo 42, solicitar aa MIREME uma Concessão Mineira separada ou para
inclusão na presente Concessão Mineira, a fim de explorar ou minerar tal
Mineral Associado. O MIREME deve deferir esse pedido desde que:

O Concessionário Mineiro proceda a alterações no seu programa de exploração
e/ou Operações mineiras. tal como forem necessárias para cobrir adequadamente
os Minerais Associados: e

Quando o Mineral Associado ocorrer em quantidades comerciais, os termos da
distribuição desse Mineral Associado após a sua extracção e separação do
Tântalo (incluindo a taxa de imposto sobre a produção) será orientada pelas
disposições aplicáveis da Legislação Mineira,

Quando o Mineral Associado não tenha potencial comercial corrente e de acordo
com a Cláusula 2.9, por opção do Concessionário Mineiro e desde que seja
técnica e economicamente viável, pode ser feita provisão no programa de
Operações de Tântalo para armazenar o Mineral Associado ou conservar de
outro modo o Mineral Associado para exploração eventual.

Após notificação apresentada no relatório trimestral com dados detalhados da
produção e vendas, o Concessionário Mineiro deve ser autorizado a minerar,
processar, vender e exportar qualquer Sub-Produto.

Quando, no decurso da realização de Operações de Tântalo, o Concessionário
Mineiro descobrir dentro da Área de Mineração quaisquer Minerais de valor
comercial potencial, além do Tântalo e Minerais Associados, o Concessionário
Mineiro deverá notificar imediatamente o MIREME sobre a descoberta. O
Concessionário Mineiro deve, em relação a Terceiros, ter o direito de pesquisar,
desenvolver e produzir esses Minerais.

Em nenhum caso o MIREME emitirá um título mineiro a um Terceiro para
reconhecimento, pesquisa, exploração ou outra actividade mineira relativa a
Tântalo, Minerais Associados e Sub-Produtos, a menos que o Concessionário a
area de concessão tenha recebido em primeiro lugar a oferta da oportunidade
para dentro de um período de noventa (90) Dias a partir da notificação, decidir
sobre a obtenção de tal titulo nos mesmos termos e condições aos negociadas
com e/ou oferecidos por ou ao Terceiro. As operações desses outros Minerais
pelo Concessionário Mineiro ou por Terceira Parte está sujeita a, e não deve
interferir com as Operações de Tântalo.

As Operações de Tântalo devem ser realizadas ao abrigo dos termos e condições
especificados no Relatório de Estudo do Projecto.
2.12

2.13

2.14

A formação e exigências de recrutamento especificadas no Relatório de Estudo
do Projecto devem estar em, conformidade com a Legislação do Trabalho em
vigor em Moçambique.

O Concessionário Mineiro não poderá, alterar o Relatório de Estudo do Projecto
depois de submeter a documentação relevante ao MIREME. Depois de receber o
relatório, o MIREME, dentro de um período de noventa (90) dias após o
recebimento do relatório, deve tomar uma decisão. O Relatorio de Estudo do
Projecto só poderá ser alterado com consentimento do Ministro dos Recursos
Minerais e Energia e mediante apresentação de fundamentação técnica para o
efeito.

No caso de uma emergência ou circunstância extraordinária que exija acção
imediata, o Concessionário Mineiro pode realizar todas as acções razoáveis que
considere adequadas ou aconselháveis. Neste contexto, “circunstâncias de
emergência ou extraordinárias” significa uma situação ou ocorrência, quer
existente ou iminente, resultante de um acto humano ou da natureza, que, se não
for realizada acção imediata, pode resultar em morte, lesão corporal a qualquer
Pessoa, ou perda de, ou dano a qualquer activo capital relacionado com
Operações de Tântalo ou a quaisquer recursos naturais ou biológicos.

ARTIGO 3: ÁREA DE MINERAÇÃO E DESISTÊNCIA

3.1

3.2

321

3.2.2.

A Área de Mineração, na Data Efectiva, deve ser considerada como
compreendendo uma área de 5.160,9 hectares conforme se descreve no mapa do
Anexo “A” e pode ocasionalmente ser reduzida ou, conforme o caso, alargada de
acordo com os termos deste Contrato de Licenciamento.

Ao abrigo do Regulamento da Lei de Minas no seu artigo 37, o Concessionário
Mineiro pode, em qualquer momento do prazo de duração da Concessão Mineira
e com aviso antecipado de seis (6) Meses, desistir dos seus direitos relativos ao
todo ou parte da Área de Mineração. Desde que as obrigações do Concessionário
Mineiro, conforme descrição nos Relatórios de Estudo do Projecto, tenham sido
cumpridas, o MIREME aprovará a desistência. Se o MIREME não responder à
notificação da desistência durante o período de seis meses da notificação, bem
como a notificações submetidas após noventa (90) dias, a aprovação deve ser
considerada como sendo concedida.

A notificação da desistência será acompanhada por um relatório das Operações
de Tântalo realizadas então na área a ser abandonada e por uma especificação
dos motivos para a desistência.

Bens móveis e imóveis, conforme descrito no Regulamento de Minas 44.1 (a-b)
serão disponibilizados. Os bens pertencem ao principal accionista desde que ele
remova esses bens dentro de cento e vinte (120) dias, de outro modo esses bens
serão removidos pelo Estado. No caso de remoção de bens pelo Estado, todos os
custos incorridos nessa remoção serão suportados pelo Concessionário Mineiro.

“A
3.2.3

3.2.4

Sujeito ao cumprimento pelo Concessionário Mineiro das disposições deste
Artigo, a desistência será efectiva no final dos períodos de notificação acima

mencionados.

Qualquer porção da Área de Mineração abandonada deixará de fazer parte da
Área de Mineração e o Concessionário Mineiro será desobrigado das suas
obrigações ao abrigo desta Concessão Mineira no que respeita à área
abandonada.

Se o Concessionário Mineiro propõe a desistência de toda a Área de Mineração,
a Licença Mineira deve imediatamente prescrever na data da desistência.

Quando qualquer jazigo de Tântalo descoberto pelo Concessionário Mineiro no
decurso de Operações de Tântalo se estende para além dos limites da Área de
Mineração, o Concessionário Mineiro pode, ao abrigo do artigo 43 do
Regulamento da Lei de Minas, requerer ao MIREME a concessão de um
alargamento da Área de Mineração para incluir toda a área desse jazigo de
Tântalo. Desde que esse alargamento não prejudique nem afecte de forma
adversa guaisquer direitos exclusivos na posse de qualquer outra Pessoa para
minerar e produzir Tântalo nessa área, o MIREME deve deferir esse pedido nos
mesmos termos e condições deste Contrato de Licenciamento. Quando um
pedido de alargamento é deferido ao abrigo desta disposição, a Área de
Mineração será considerada como incluindo a área referida e o Anexo “A” será
actualizado em conformidade.

ARTIGO 4: PERIODO DA CONCESSÃO MINEIRA

41

42

421

422

A Fase de Desenvolvimento da Mina significa o período que inicia a partir da
data da emissão da Concessão Mineira e termina quando se completar a
construção e posse da Mina, bem como das instalações de Processamento
relacionados. A Fase de Desenvolvimento da Mina consiste numa fase de
concepção, com a duração de um ano renovável por mais dois anos e numa fase
de construção com a duração de um ano.

Durante a Fase de Desenvolvimento da Mina, o Concessionário Mineiro deve:

realizar o projecto e operações preparatórias do local, bem como transacções
que levem à conclusão financeira da Mina, fábrica de Processamento e
insfraestrutura relacionada, incluindo obras de estradas, sistemas de energia e
abastecimento de água (fase de concepção):

realizar a construção e posse da Mina, fábrica de Processamento e infraestrutura
relacionada incluindo obras de estradas, sistemas de energia e abastecimento de
água (fase de construção); e
423

43

iniciar a produção regular de Minério de Tântalo a partir da Área de Mineração
de Contrato com o Relatório de Estudo do Projecto. Produção regular significa a
extracção de Tântalo a partir da Mina, em quantidades suficientes para permitir
o processamento eficiente e regular, produção, exportação e venda de
concentrado de Tântalo (e não para fins de qualquer programa de amostragem ou
teste e análise).

A Fase de Produção relativa a qualquer Área de Mineração deve iniciar na Data
de Começo e continuar por um prazo coincidente com o da Concessão Mineira
conforme definido na Cláusula 3.3 ou até a Licença e este Contrato de
Licenciamento terem terminado de acordo com o Artigo 15, conforme o que for
inferior.

ARTIGO 5: DISPOSIÇÕES CAPACITANTES

5)

Em aditamento e como complemento necessário aos direitos determinados no
Artigo 3 no que respeita à realização de Operações de Tântalo, o Concessionário
Mineiro terá os seguintes direitos para fins da realização de Operações de
Tântalo:

O direito exclusivo de penetrar e ocupar a Área de Mineração para fins da
realização de actividades mineiras durante o prazo da Concessão Mineira e no
que diz respeito a qualquer Área de Mineração.

O direito exclusivo de dirigir Operações de Tântalo dentro da Área de
Mineração e aí remover, tratar e disponibilizar obstáculos, madeira, outro
material incluindo Minério e outras obstruções, realizar furos, testar crateras e
outras escavações, extrair, remover e, se for necessário, exportar amostras
incluindo amostras conglomeradas para teste e análise num laboratório, ou como
parte de uma fábrica piloto ou para estudo e prospecção de mercado.

A aquisição e extinção desses direitos de Terceiros estão sujeitas ao pagamento
de compensação de acordo com a Legislação Mineira e a Lei de Terras no.
19/97 de 1 de Outubro e seus regulamentos;

O direito de penetrar, utilizar e ocupar áreas exteriores à Área de Mineração,
conforme for necessário e apropriado, incluindo mas não se limitando aos
objectivos da construção e manutenção de quaisquer estradas e outra
infraestrutura necessária para as Operações de Tântalo, sujeito aos pedidos de
licenciamento e restrições do uso da terra de eventuais Terceiros;

Sujeito aos direitos de quaisquer Terceiros e de pedidos de licenciamento e
restrições ao uso da terra, o direito de estar e trespassar, sobre e sob a terra ou
água, essas estradas, caminhos de ferro, bombas, oleodutos, esgotos, drenos,
cabos, linhas e instalações similares, incluindo o acesso a essas facilidades para
fins de operação e manutenção, conforme for necessário e apropriado;

O direito de construir instalações e facilidades na Área de Mineração;
517

5.110

ERC

O direito de, à sua própria custa, tomar e usar a partir da Área de Mineração (no
caso de uso para fins de construção) de madeira, terra, pedra, areia, cascalho e
outros produtos e materiais conforme especificado no Relatório de Estudo do
Projecto e conforme for necessário para ser usado em Operações de Tântalo
sujeito apenas a quaisquer direitos existentes de Terceiros e ao pagamento de
compensação razoável por esses materiais, o uso desses materiais e recursos
para fins comerciais está sujeito a autorização respectiva através de um
requerimento separado.

O direito de extrair e usar água de acordo com a lei aplicável incluindo em
particular a Lei no. 16/91 de 3 de Agosto (Lei da Água);

o direito de comercializar, vender e exportar Minério e Concentrado de Tântalo;

o direito de remover e disponibilizar de quaisquer edifícios, instalações,
equipamento, maquinaria e outros materiais encontrados dentro da Área de
Mineração. Desde que o inventário prévio tenha sido foecido ao MIREME.

O MIREME prestará apoio em:

1 obtenção das permissões de trabalho relevantes, vistos e documentos de
residência para trabalhadores estrangeiros, bem como outras permissões de
trabalho e autorizações para a sua força laboral incluindo o direito de operar com
Operações de Tântalo numa semana de sete dias durante 24 horas por dia,

5A,N2 a obtenção de isenção de direitos alfandegários, imposto de valor

acrescentado e outros impostos e encargos na importação e exportação de
equipamento, bens e outros materiais relacionados com as Operações de Tântalo
ao abrigo da legislação aplicável, o direito de obter documentação de importação
e exportação incluindo um boletim de registo de importação global para o
equipamento, fábrica e outros bens e materiais a ser importados durante a
construção da mina e da fábrica;

51113 a importação e transporte de explosivos para a Área de Mineração,

respectivos componentes de explosivos incluindo detonadores e armazenar e
usar dentro da Área de Mineração esses explosivos e componentes de explosivos
para fins da extracção de Minério de Tântalo;

SAMA a aquisição, transporte, armazenagem e uso de gasolina e óleo diesel bem

5.2

com outros derivados do petróleo.

O MIREME deve remover ou fazer remover todos os materiais descritos na Sub-
Cláusula 5.1.15 antes da Data Efectiva. Qualquer desses materiais que
permaneça na Área de Mineração será sujeito ao direito do Concessionário
Mineiro em remover esses materiais o que não será interpretado nem terá como
resultado a responsabilização do Concessionário Mineiro pela remoção ou
permanência desses materiais na Área de Mineração.
5.3

54

53

5.6

5

5.8

5.9

O Concessionário Mineiro compromete-se, através de uma empresa acreditada
em desminagem, a realizar um programa de desminagem da Área de Mineração
e nas áreas de acesso à Área de Mineração. Reconhece-se que o Concessionário
Mineiro não tem obrigações ou responsabilidade para realizar estas operações de
desminagem e, além disso, por virtude de ter realizado as operações de
desminagem e após emissão do certificado das operações de desminagem, o
Concessionário Mineiro não deve ter qualquer obrigação ou responsabilidade,
estrita ou derivada, por qualquer dano ou lesão resultantes de quaisquer minas
terrestres que subsistam.

O MIREME deve envidar os seus melhores esforços para apoiar, acelerar e obter
quaisquer Licenças, permissões ou outras autorizações emitidas por outras
entidades Estatais, necessárias ou desejáveis para que o Concessionário Mineiro
cumpra os deveres referidos em 6.1, bem como para a execução das Operações
de Tântalo.

No exercício dos direitos descritos em 5.1. o Concessionário Mineiro terá em
consideração outros direitos (existentes na data deste Contrato de
Licenciamento) outorgados ou reconhecidos pelo Estado de Contrato com a lei,
tais como terrenos de pastagem, água, cultivo, pesca, corte de madeira e uso para
agricultura e direitos de acesso, bem como direitos de passagem, na realização
das suas Operações de Tântalo ao abrigo deste Contrato a fim de minimizar a
interferência, na medida do possível, com o exercício desses outros direitos de
Terceiros.

De aacordo com o Regulamento de Minas 13, o MIREME pode não outorgar
quaisquer outros direitos Minerais a Terceiros na Área de Mineração durante a
vigência de qualquer Concessão Mineira emitida com base neste documento a
favor do Concessionário Mineiro relativo à Área de Mineração.

O Concessionário Mineiro deve, agora e daqui por diante, pagar as taxas
aplicáveis actualmente devidas pelo cadastro de terras em relação à Área de
Mineração e outros terrenos adquiridos pelo Concessionário Mineiro para fins da
realização das Operações com Tântalo.

De acordo com o Regulamento de Minas 67, o Concessionário Mineiro deve ser
responsável por qualquer dano a qualquer propriedade incluindo culturas
agricolas, restrição ou proibição de acesso à Área de Mineração por quaisquer
pessoas com direitos de uso e ocupação ou no que respeita ao direito de
passagem.

O Concessionário Mineiro pagará compensação por esse re-assentamento e por
qualquer moradia, cultura agrícola ou outras benfeitorias nessa área que seja
ocupada ou danificada pelo Concessionário Mineiro em relação com as suas
actividades ao abrigo deste Contrato.

5.10

5.15

5.16

A compensação pagável nos termos de 5.8 e 5.9 deve ser equivalente a uma
quantia em dinheiro necessária para colocar esses habitantes substancialmente
nas mesmas condições que usufruiam antes do re-assentamento ou dano e deve
também incluir o preço justo de mercado de quaisquer culturas agrícolas bem
como a remoção e outros custos resultantes do re-assentamento.

O Concessionário Mineiro deve ainda ser responsável pelo Contrato, incluindo
os custos, de direitos alternativos de passagem, direitos de acesso ou qualquer re-
assentamento de habitantes do local cuja restrição de acesso e, ou re-
assentamento a partir de qualquer área de terreno necessária para as Operações
de Tântalo. Os Contratos devem ser feitos e a compensação paga antes de
ocorrer o encerramento ou re-assentamento.

Se o Concessionário Mineiro assim requerer, o MIREME deve usar os seus
melhores esforços para apoiar nesse re-assentamento incluindo a
disponibilização de terrenos para re-assentamento.

O Concessionário Mineiro deve ter o direito de adquirir, usar e operar, de acordo
com as leis e regulamentos geralmente aplicáveis, instalações de rádio e
comunicações, helicópteros e outros tipo de aeronave, portos, estradas
aeroportos e outras instalações de transporte, juntamente com equipamento
auxiliar e instalações, que sejam necessários para Operações de Tântalo.

O MIREME deve, se assim for requerido pelo Concessionário Mineiro, envidar
os seus melhores esforços para apoiar o Concessionário Mineiro na obtenção de
toda a informação geológica, de perfurações, Mineração e outra relacionada com
a Área de Mineração, incluindo mapas de localização de furos, em poder do
MIREME ou outra entidade Estatal, sujeito ao pagamento pelo Concessionário
Mineiro das taxas aplicadas pela entidade respectiva. Nada nesta disposição será
aplicado a dados ou informações tratadas pelo Estado como confidenciais ou
secretas.

O Concessionário Mineiro deve pagar as taxas e encargos aplicáveis por
quaisquer serviços realizados para, instalações fornecidas e direitos especiais
outorgados ao Concessionário Mineiro pelo Estado a pedido do Concessionário
Mineiro em relação com as Operações de Tântalo.

O Concessionário Mineiro deve exercer os vários direitos especificados neste
artigo durante a vigência deste Contrato e o MIREME deve cooperar com o
Concessionário Mineiro num esforço conjunto para aliviar qualquer interferência
ou dificuldade que possa surgir a partir de outros, que reclamem ou operem sob
direitos conflitantes.

ARTIGO 6: DIRECÇÃO DA OPERAÇÃO

6.1

Durante a vigência deste Contrato de Licenciamento o Concessionário Mineiro
deve realizar as Operações de Tântalo e cumprir todas as outras obrigações
resultantes, e deve assumir responsabilidade plena daí resultante e assumir todos
os riscos na medida a seguir especificada.
As Operações de Tântalo serão realizadas de forma correcta e de acordo com
parâmetros da indústria de exploração internacional de Tântalo e boa prática de
Mineração.

6.2

6.3

631

63.2

64

6.4.1

6.4.2

6.5

6.6

O Concessionário Mineiro deve indemnizar e manter o Estado livre de
responsabilidade resultante de qualquer acto, reclamação ou exigência contra o
Estado que emitiu esta Licença e que resulte de qualquer acto, ou falta de acção,
da parte do Concessionário Mineiro na implementação deste Contrato de
Licenciamento, desde que o Concessionário Mineiro não tenha responsabilidade
directa ou derivada, que ocorra como consequência das operações de exploração,
mineração e processamento realizadas por qualquer Terceiro antes da Data
Efectiva.

O Concessionário Mineiro pode designar um operador ou outro sub-contratado
incluindo do Concessionário Mineiro para a realização dos seus direitos e
obrigações para dirigir a operação de mineração de minério de tântalo ou realizar
outras operações que façam parte das Operações de Tântalo, desde que:

O Concessionário Mineiro permaneça sempre totalmente responsável pelas suas
obrigações,

O operador ou sub-contratado seja escolhido prudentemente e de acordo com os
padrões da indústria.

Durante a vigência deste Contrato de Licenciamento, o Concessionário Mineiro
deve, além das exigências do Regulamento da Lei de Minas no seu artigo 74,
registar uma representação comercial (delegação) de uma empresa estrangeira
incorporada ou criar uma empresa ao abrigo da lei de Moçambique.

O Concessionário Mineiro deve notificar o MIREME sobre o endereço local
registado desta empresa ou representação comercial.

Se o Concessionário Mineiro registar uma representação comercial ou
estabelecer uma empresa separada, então o Concessionário Mineiro deve emitir
uma procuração atribuindo à representação comercial ou empresa plenos
poderes para actuar em seu nome e realizar todas as obrigações e exercer todos
os direitos em nome do Concessionário Mineiro e em aditamento às Operações
de Tântalo.

O Concessionário Mineiro deve dirigir todas as suas operações utilizando a
tecnologia mais apropriada para optimizar a produção. Tais operações serão
dirigidas de forma adequada e correcta, conforme com os procedimentos de
exploração aceites intemacionalmente.

O Concessionário Mineiro deve envidar os seus melhores esforços para
maximizar a produção do Minério de Tântalo. A produção não deve estar restrita
ao minério de teor elevado, ou à rejeição dos teores inferiores, mas deve ser
dirigida dentro de certos limites aceitáveis que serão revistos de vez em quando
com base nos custos operacionais.
O Concessionário Mineiro deve construir as instalações de processamento de modo a
optimizar o beneficiamento de Minério de Tântalo de forma a permitir a exploração
económica de todos os jazigos de Minério de Tântalo localizados dentro da Área de
Licenciamento Mineiro.

6.7

6.8

6.8.2

6.8.3

6.8.4

6.9

6.10

6.10.1

O Concessionário Mineiro deve ter direitos exclusivos ao mercado da area de
concessãao e venda de concentrados de Tântalo e Minerais Associados e Sub-
Produtos aos preços máximos possíveis à luz dos preços e condições
prevalecentes no mercado internacional e de acordo com as boas práticas
competitivas do negócio.

O MIREME ou seus funcionários e representantes autorizados deve, para fins do
exercício da sua autoridade regulamentadora conforme definido na Lei de Minas
e Regulamentos, ter o direito de observar a direcção das Operações de Tântalo,
inspeccionar e examinar a maquinaria e outros bens, incluindo:

o direito de inspeccionar a documentação relativa a e/ou rever qualquer
transacção relacionada com a exportação, venda ou outra disponibilização de
qualquer maquinaria, equipamento e outras formas de disponibilização de
qualquer maquinaria, equipamento e outros bens pelo Concessionário Mineiro: e

inspeccionar, examinar e realizar auditoria de todos os bens, registos, e dados
mantidos pelo Concessionário Mineiro a respeito dessas Operações de Tântalo.

No exercício dos seus direitos de inspecção, exame e auditoria conforme
estipulado nesta cláusula 6.8 e noutras partes deste Contrato de Licenciamento, o
MIREME realizará estas actividades à sua própria custa.

O Concessionário Mineiro deve ainda fornecer ao MIREME apoio razoável e
facilidades usualmente disponíveis ao Concessionário Mineiro e seus
trabalhadores e representantes na direcção das Operações de Tântalo a fim de
garantir o exercício efectivo destes direitos acima mencionados de inspecção,
exame e auditoria.

Nada do que aqui se determina deve ser interpretado como limitando de qualquer
modo o direito do Estado de acordo com qualquer poder estatutário ou legal de
realizar auditoria, examinar ou inspeccionar os activos, contas, registos e dados
mantidos pelo Concessionário Mineiro a respeito das Operações de Tântalo.

O método de medição ou pesagem do Minério de Tântalo deve estar sujeito à
aprovação do MIREME. Desde que o método de medição ou pesagem esteja de
aacordo com as práticas industriais internacionais da exploração de tântalo, o
MIREME deve aprovar o método usado pelo Concessionário Mineiro.

O MIREME pode, de vez em quando, testar ou examinar qualquer instrumento
de medição ou pesagem de tal modo, e em tais intervalos e de acordo com os
padrões e técnicas industriais reconhecidos.

IN |

6.10.2

6.10.3

6.10.4

6.11

6111

6.11.2

6.11.3

GI1.4

611.5

No caso de qualquer disputa relacionada com o peso ou medição de produto de
Tântalo, a determinação de um analista independente feita ao abrigo de, e de
acordo com o Contrato específico entre o Concessionário Mineiro e o cliente,
deve ser final e vinculativa para o MIREME e Concessionário Mineiro, na
ausência de erro evidente.

O Concessionário Mineiro não deve fazer qualquer alteração no método ou
métodos de medição e/ou pesagem usados por, ou em qualquer dispositivo,
equipamento ou outra maquinaria usada para esse efeito sem notificação prévia
ao MIREME. O MIREME pode, durante o período desta notificação, objectar
por escrito à alteração e, em qualquer caso, exigir que não seja feita alteração, a
não ser que seja feita na presença de um representante autorizado do MIREME.

No caso de se detectar qualquer defeito ou avaria no dispositivo ou método de
medição, tal defeito ou avaria será imediatamente reparado. A menos que o
Concessionário Mineiro demonstre de modo que satisfaça razoavelmente o
MIREME, esse defeito ou desordem deve ser considerado com tendo existido
nos três meses precedentes ou desde o último teste e exame do equipamento,
conforme o que apresentar o maior período e todos os consequentes
ajustamentos serão realizados sobre quaisquer pagamentos ao Estado no que
respeita às Operações de Tântalo afectadas por esse motivo.

O Concessionário Mineiro e qualquer contratado, sub-contratado e operador
deve efectuar e, todas as vezes durante a vigência deste Contrato de
Licenciamento, manter para as Operações de Tântalo, seguro do tipo e
importância usual para projectos similares na Indústria Mineira internacional, de
acordo com as boas práticas Mineiras ou conforme possa ser exigido pela
legislação moçambicana em vigor, no momento. Este seguro deve, sem prejuízo
para a generalidade do que atrás se estipulou, cobrir:

perda ou dano à maquinaria, equipamento e outros activos adquiridos ou usados
nas Operações de Tântalo; a exigência de cobertura por seguro pode ser
satisfeita por uma adequada politica de auto-seguro.

perda ou dano à propriedade ou lesão corporal sofrida por Terceiros no decurso
das operações de Tântalo para os quais o Concessionário Mineiro ou o
MIREME possam ser responsáveis ou o Concessionário Mineiro possa ser
responsável por indemnização ao MIREME;

a responsabilidade do Concessionário Mineiro perante os seus trabalhadores
recrutados nas Operações de Tântalo (compensação do trabalhador);

qualquer responsabilidade de Terceiros resultante da Mineração, venda ou uso
do Tântalo a partir da Área de Mineração:

dano ambiental e poluição; Para fins de dano ambiental e poluição, a exigência
de cobertura por seguro pode ser satisfeita pela disponibilização de uma quantia
em separado, numa importância não superior a um por cento do valor do activo
das Operações de Tântalo.

ARTIGO 7: REGISTOS, RELATÓRIOS E INSPECÇÃO

71

72

74

O Concessionário Mineiro deve manter na sua sede em Moçambique:

os originais ou cópias de todos os mapas, relatórios geológicos ou de outras
ciências da terra e análises minerais (juntamente com todas as amostras e dados
de apoio do terreno), registos de produção, relatórios de comercialização e
quaisquer outros dados obtidos ou compilados pelo Concessionário Mineiro
como resultado de Operações mineiras. Toda a informação, dados e material
especificado neste Artigo deve encontrar-se em forma apropriada para
reprodução, uso ou processamento, conforme o caso. O Concessionário Mineiro
deve ter o direito temporário de remover essas amostras e outros dados desse
local e de Moçambique para fins de estudo e avaliação.

O Concessionário Mineiro deve manter o MIREME completamente informado
de todas as Operações Mineiras, onde são dirigidas, e dos seus planos
respectivos. O Governo deve ter o direito de monitorar as Operações mineiras
de vez em quando e um certo número de funcionários do MIREME pode, após
notificação prévia ao Concessionário Mineiro, com periodicidade razoável e de
acordo com a obediência às exigências de segurança do Concessionário
Mineiro, assistir e inspeccionar as Operações mineiras dirigidas em
Moçambique. ,

O Concessionário Mineiro deve comunicar atempadamente ao MIREME todos
os acontecimentos mais importantes que ocorrem no decurso das Operações de
Tântalo e deve fornecer ao MIREME toda a informação disponivel, relatórios,
avaliações e interpretações relacionadas com esses acontecimentos.

Durante a vigência deste Contrato de Licenciamento, todos os Dados estatísticos
de Tântalo e Relatórios de Tântalo constituem propriedade do Concessionário
Mineiro. Após término da Concessão Mineira e deste Contrato de
Licenciamento, a propriedade passará ao MIREME e, a pedido do MIREME,
todos os documentos então existentes em original ou original ou cópia autêntica
de todos os Dados e Relatórios de Tântalo serão submetidos ao MIREME.

O Concessionário Mineiro deve manter parcelas ou, consoante o caso, amostras
de perfurações e concentrados finais, bem como compostos mensais retirados
dos moinhos e amostras terminais. Todo este material será disponibilizado ao
MIREME após pedido e com notificação apresentada num prazo razoável. No
caso do Concessionário Mineiro retirar da Área de Mineração ou pretender
destruir as amostras retidas, o Concessionário Mineiro deve notificar o
MIREME e, se assim for exigido, enviar as mesmas ao MIREME.

a
as

76

76.1

76.2

7.6.3

7.6.4

71

O Concessionário Mineiro deve submeter os seus livros de contabilidade para
auditoria dentro de três (3) meses após o encerramento de cada ano fiscal por um
auditor independente internacionalmente reconhecido, aceite pelo MIREME, e
uma cópia do balanço financeiro anual devidamente certificado pelo referido
auditor deve ser enviada ao MIREME dentro de trinta (30) dias a partir dessa
data.

O Concessionário Mineiro pode, para fins das Operações de Tântalo, exportar
para processamento, exame laboratorial ou análise, ou pesquisa de mercado,
amostras ou outro material original que faça parte dos Dados de Tântalo, desde
que:

o Concessionário Mineiro tenha dado uma descrição do peso, fonte de origem,
destino e objectivo da exportação das amostras ou materiais originais;

se o MIREME assim exigir, duplicados dessas amostras ou material original
devem ter sido submetidos ao MIREME, a não ser que o Concessionário
Mineiro demonstre, de forma satisfatória para o MIREME, que o fornecimento
desses duplicados irá prejudicar o programa de análise e teste dos Dados de
Tântalo, ou que isso seria impraticável devido à dimensão da amostra ou
material original.

a exportação de quaisquer pedras preciosas não será permitida para quaisquer
fins, excepto com autorização expressa escrita do MIREME ou conforme possa
ser autorizado ao abrigo dos termos de uma Licença Mineira para a venda dessas
pedras preciosas ou outros Minerais Associados. No caso de pedras preciosas,
seja qual for o objectivo da exportação, qualquer exportação deve estar sujeita
ao pré-pagamento de imposto sobre a produção na taxa estipulada do valor
estimado, conforme legislado no Decreto 53/94.

os resultados desse Processamento, análise, exame ou pesquisa de mercado são
imediatamente submetidos ao MIREME após recebimento desses resultados
pelo Concessionário Mineiro.

O Govemo deve tratar toda a informação aqui referida e fomecida pelo
Concessionário Mineiro como confidencial e não deve revelar essa informação a
terceiros sem o prévio consentimento escrito do Concessionário Mineiro.

ARTIGO 8: VALOR E DIREITOS DE VENDA DE MINERAIS E

8.1

8.2

GARANTIA DE PROPRIEDADE

Para fins exclusivos de determinação de imposto sobre a produção, todo o
Tântalo produzido e vendido ou disponibilizado de outro modo nos termos aqui
descritos será apenas avaliado pelo seu valor imputado justo de mercado
determinado à porta da mina antes do Processamento.

Não obstante o disposto de outro modo ao abrigo das leis de aplicação geral em
Moçambique ou nos termos deste Contrato, o Concessionário Mineiro terá o
direito de operar um escritório exclusivo de compra para Tântalo e Minerais

"
8.3

Associados e Sub-Produtos na área em tomo da Área de Concessão Mineira ou
Áreas de Exploração mantidas pelo Concessionário Mineiro. A fim de
implementar o que acima se expõe, o Governo outorga a necessária licença de
negociar e autorização ao Concessionário Mineiro na forma ordinariamente
fornecida de acordo com a lei moçambicana respeitante a essas autorizações e
licenças necessárias.

O Governo garante o direito à Área de Concessão Mineira, livre e isenta de
todos os impedimentos e interesses de outros.

n
ARTIGO 9: INFRAESTRUTURA

9.1

93

O Concessionário Mineiro compromete-se provisoriamente a reparar, manter e
melhorar a estrada para a área de mineração e cidade de Pebane. O
Concessionário deve ser autorizado mas não terá obrigação de realizar essas
obras necessárias para reparar, manter e melhorar a estrada. O Concessionário
Mineiro não deve ser responsabilizado como consequência de ter desempenhado
ou ter falhado o desempenho dessas obras de manutenção e reparação. Os custos
suportados pelo Concessionário Mineiro no financiamento, construção,
reparação e manutenção terão o tratamento destinado para fins de impostos
especificados no Contrato de Concessão Mineira,

A respeito das instalações de transporte referidas em 9.1, o Concessionário
Mineiro terá prioridade no uso dessas instalações no desempenho das Operações
de Tântalo.

O MIREME encarrega-se de apoiar e cooperar com o Concessionário Mineiro na
medida do possível para obter as necessárias Licenças, permissões e autorização
para a construção, utilização, manutenção. reparação e melhoria da estrada
referida em 9.1. O MIREME compromete-se ainda a requerer a outras
autoridades relacionadas para concederem, na medida em que for praticável,
prioridade ao Concessionário Mineiro na utilização da infraestrutura pública
disponível em Moçambique, sujeito ao pagamento dos encargos conforme for
apropriado e de aplicação geral.

ARTIGO 10: EMPREGO DE PESSOAL

10.1

102

10.3

O Concessionário Mineiro deve empregar pessoal moçambicano na máxima
quantidade praticável, sujeito a, e de Contrato com as disposições pertinentes do
Relatório de Estudo do Projecto e de acordo com o disposto na Lei do Trabalho.

O Concessionário Mineiro deve preparar e realizar um plano efectivo de
treinamento e emprego para os seus trabalhadores moçambicanos em cada fase,
quer do ponto de vista operacional, quer do ponto de vista de' gestão das
Operações de Tântalo com o objectivo desses trabalhadores virem a possuir o
conhecimento necessário e capacidade que os irão capacitar a desempenhar
eficientemente as funções para as quais eles foram treinados e empregues e para
realizar de forma eficaz as Operações de Tântalo. O Plano de Emprego
estabelecido como parte do Relatório de Estudo do Projecto no Anexo “B”
indica a percentagem mínima de trabalhadores moçambicanos a ocupar as
respectivas categorias nos periodos indicados.

O Concessionário Mineiro não deve estar limitado no emprego, selecção,
admissão ou despedimento do seu pessoal, desde que o emprego e os termos e
condições desse emprego, bem como o despedimento ou disciplina de pessoal,
sejam realizados de acordo com, e sujeitos a 10.2 e leis ou regulamentos
aplicáveis de Moçambique em vigor no momento.
10.4

10.5

10.6

10.6.1

10.6.2

10.7

Sujeito a 10.1 e 10.2, o Concessionário Mineiro e seus Sub-Contratados podem
trazer para Moçambique pessoal não moçambicano ou não residente, conforme
decisão do Concessionário Mineiro, de acordo com as necessidades da
realização eficiente das Operações de Tântalo, sempre que não se encontrar
disponível pessoal moçambicano com a qualificação apropriada, habilidades e
experiência. Esse pessoal estrangeiro não residente com qualificações
apropriadas e experiência pode ser recrutado em termos e condições diferenciais
de acordo com a prática da indústria

A pedido do Concessionário Mineiro (que será acompanhado de detalhes
completos das qualificações, experiência e outra informação relevante a respeito
do pessoal a que se refere), o MIREME deve empregar os seus melhores
esforços para assegurar que o Concessionário Mineiro obtenha rapidamente
todas necessárias permissões (incluindo vistos de entrada e saída, permissões de
trabalho, vistos e todas as outras autorizações conforme for exigido). A este
respeito, o Concessionário Mineiro deve submeter periodicamente os seus planos
de necessidades em mão de obra ao MIREME.

Sujeito ao Plano de Emprego apresentado no Relatório de Estudo do Projecto
(Anexo “B”), todos os postos disponíveis nas Operações de Tântalo serão
anunciados num jornal e outros meios de informação com distribuição nacional
em Moçambique. Tal aviso público deve constituir:

um pre-requisito para qualquer proposta de emprego de estrangeiros não
residentes excluindo os empregados actuais de CI, assistidos desde CI às
Operações de Tântalo.

satisfazer a obrigação de demonstrar que é necessária a contratação de um
estrangeiro porque não existe disponibilidade de pessoal moçambicano com as

qualificações, habilidades e experiência necessárias.

O Concessionário Mineiro deve providenciar serviços de saúde razoáveis ou
seguro apropriado aos seus empregados nas Operações de Tântalo para
tratamento de lesões e doenças que resultem no decurso do trabalho.

ARTIGO 11: SAÚDE E SEGURANÇA

O Concessionário Mineiro deve instalar, manter dispositivos modernos de saúde
e segurança além de realizar procedimentos modernos de saúde e segurança
(incluindo instruções de treinamento sobre segurança normal aos seus
trabalhadores) de acordo com as práticas normais mineiras. A este respeito, o
Concessionário Mineiro deve cumprir as regras de saúde e segurança,
regulamentos e Leis do Governo.

ARTIGO 12: CUIDADOS MÉDICOS E EDUCAÇÃO

12.1

A partir do início da produção, o Concessionário Mineiro providenciará
tratamento médico de primeiros socorros aos seus trabalhadores no local.

k
12.2

12.3

12.4

Se o Concessionário Mineiro dirige operações de produção substancial dentro da
Área de Licenciamento da Exploração Mineira, serão fornecidas instalações
médicas na medida em que se justifique de forma razoável de acordo com o
número de trabalhadores.

Os custos incorridos pelo Concessionário Mineiro na prestação desses cuidados
médicos serão deduzidos dos impostos conforme se especifica neste contrato.

Se o Concessionário Mineiro dirigir Operações mineiras substanciais na Área de
Licenciamento, deverá providenciar esses benefícios na medida razoavelmente
justificada pelo número de trabalhadores, aos filhos dos seus empregados.

12.5 Os custos incorridos pelo Concessionário Mineiro no fomecimento de
instalações educacionais serão deduzidos do imposto.

ARTIGO 13: EMPREGO E TREINAMENTO

13.1 o Concessionário Mineiro não deve recrutar força de trabalho estrangeira não
qualificada. Na máxima proporção possivel, o Concessionário Mineiro
empregará cidadãos moçambicanos em todos os níveis, particularmente em
posições técnicas, administrativas e gerenciais.

13.22 O Concessionário Mineiro deve proporcionar treinamento adequado em trabalho
para os seus trabalhadores moçambicanos, a fim de os qualificar para postos
técnicos, administrativos e gerenciais.

ARTGO 14: IMPOSTOS E MOEDA ESTRANGEIRA

14.1 Regime fiscal aplicável
Durante a vigência deste Contrato, o Concessionário Mineiro estará sujeito ao
regime fiscal aplicável à actividade mineira conforme definido pela Lei 5/94, de
14 de Setembro e seus Regulamentos aprovados pelo Decreto 53/94 de 9 de
Novembro e conforme definido na Concessão Mineira.

142 Imposto sobre a Superfície na área sob Licença de Prospecção e Pesquisa e
Concessão Mineira

142.1 Durante a vigência da Licença de Prospecção e Pesquisa, o Concessionário

Mineiro deve pagar ao Estado um Imposto sobre a Superficie sujeita a Licença
de Prospecção e Pesquisa. No primeiro ano da Licença, o imposto será de US
$1,00 por hectare, no segundo ano US $1,50 por hectare, no terceiro ano US
$2,00 por hectare, no quarto ano US $2,50 por hectare e no quinto ano e
subsequentes US $3,00 por hectare,
14.2.2

14.2.3

144

14.5

14.5.2

Durante a vigência da Concessão Minerai, o Concessionário Mineiro deve pagar
ao Estado um imposto anual sobre a Superfície de US $0,50 por hectare ou
menos nos termos da lei aplicável em vigor, com o objectivo de cobrir o direito
de uso da terra durante a vida do projecto, de acordo com o número 4 do artigo
30 da L:ei 14/2002, de 26 de Junho.

O pagamento deste imposto será efectuado anualmente dentro de trinta (30) dias
a partir das datas de aniversário das respectivas licenças de exploração.

Imposto sobre a Produção

O Concessionário Mineiro pagará ao Estado o imposto sobre a produção de 3%
ou menos nos termos da lei aplicável em vigor, sobre o valor da venda do
Minério do Tântalo, em cada trimestre de calendário.

O imposto sobre a produção pagável ao abrigo do parágrafo 14.3.1 será pago em
dinheiro em cada trimestre. O Estado renuncia a qualquer opção ou direito que
possa ter de receber o pagamento em produtos (ou em espécie) em vez de ser
pago em dinheiro.

Isenção do Imposto sobre o Valor Acrescentado

O Concessionário Mineiro está também isento do pagamento do imposto sobre o
valor acrescentado sobre o equipamento de processamento e outros materiais
importados durante, e para fins de Operações mineiras e exploração pelo
Concessionário Mineiro e sub-contratados, de acordo com as disposições
previstas no Decreto 82/99 de 16 de Novembro.

Taxa de Imposto de Rendimento

O Concessionário Mineiro deve pagar imposto de rendimento (Contribuição
Industrial) ou outro imposto de natureza semelhante a uma taxa simples de trinta
e cinco por cento (35%) calculada sobre os rendimentos tributáveis do
Concessionário Mineiro desde que essa taxa seja reduzida a 17,5%, durante dez
(10) anos de produção. Os rendimentos tributáveis serão calculados para cada
ano de acordo com as regras estabelecidas no Regulamento para Determinação
de Rendimento Tributável aprovado pelo Decreto 53/94, de 9 de Novembro.

A despesa de exploração incorrida pelo Concessionário Mineiro ou sua Afiliada
no que respeita a uma área de licenciamento que não tenha sido desenvolvida,
incluindo despesa de exploração incorrida durante os dez (10) anos anteriores,
pode ser permitida a ser deduzida no que respeita a este Contrato de
Licenciamento Mineiro.

O Concessionário Mineiro é autorizado a recuperar 120% dos custos de capital
da construção de estradas, linhas de transmissão de energia, infraestrutura social
tais como construção de escola e hospital para uso da comunidade local, bem
como dos seus trabalhadores.

n 4
14.5.3

14.6

147

14.8

14.9

14.9.1

14.9.2

14.9.3

14.9.4

O Concessionário Mineiro é autorizado a transferir para anos subsequentes, os
prejuízos incorridos em qualquer ano (incluindo custos de prospecção e de
desenvolvimento), relativos às Operações de Tântalo, por um período de dez
anos, a serem compensados contra lucros tributáveis em anos subsequentes.

Pagamentos ao Estado

Quaisquer pagamentos que o Concessionário Mineiro é obrigado a realizar ao
Governo no contexto do Regime Fiscal, serão feitos em US dólares no banco ou
entidade Governamental designada pelo Governo, de acordo com as leis
aplicáveis.

Pagamentos ao Concessionário Mineiro

Quaisquer pagamentos que o Governo seja obrigado a realizar ao Concessionário
Mineiro serão feitos em Meticais na conta do mesmo mantida em qualquer banco
comercial devidamente licenciado ou instituição financeira de Moçambique.

Moeda Estrangeira

Em assuntos relacionados com transacções em moeda estrangeira, o Contratado
deve cumprir as disposições da Lei Cambial (Lei 3/96, de 4 de Janeiro) e seus
Regulamentos em vigor actualizados em Moçambique. Sujeito à lei aplicável em
vigor no momento, o Concessionário Mineiro está autorizado a:

a) repatriação dos rendimentos gerados pela operação mineira,
b) manter conta no exterior para pagar e receber pagamentos.

Isenções

As seguintes isenções são outorgadas no que respeita ao Contratado e Operações
de Tântalo.

Um isenção do pagamento de qualquer imposto aplicável a rendimentos
distribuídos ou dividendos remetidos a accionistas após o pagamento do imposto
especificado em 14.2 e 14.3 acima e cujos rendimentos ou dividendos sejam
decorrentes de Operações de Minério de Tântalo;

Uma isenção do pagamento de direitos de exportação, emolumentos e outros
encargos, despesas, taxas e tarifas sobre as vendas e outras formas de
disponibilização de Minério de Tântalo a partir da Área do Contrato, exportado
pelo Concessionário Mineiro;

Uma isenção do pagamento do Imposto sobre o Valor Acrescentado sobre
exportações pelo Concessionário Mineiro de vendas e outras formas de
disponibilização de Minério de Tântalo, de acordo com o Código IVA aprovado
pelo Decreto nº 51/98, de 29 de Setembro;

Uma isenção do pagamento de direitos de importação, impostos, encargos e
tarifas sobre todos os bens incluindo maquinaria, veículos, materiais, produtos,
peças sobressalentes e bens de consumo, desde que esses produtos de destinem
ao uso dos objectivos das Operações de Minério de Tântalo e dos Minerais
Associados.

14.9.4.1 No momento aplicável e de vez em quando, o Concessionário Mineiro

14.9.5

14.10

14.11

14.12

deve fornecer ao MIREME. uma listagem dos bens descritos no parágrafo
anterior. Sujeito à condição do MIREME ficar razoavelmente satisfeito com o
facto dos bens referidos se destinarem a uso nas Operações de Minério de
Tântalo, o MIREME deve conceder a sua aprovação da listagem, após o que
duas cópias da listagem serão devolvidas ao Concession mineiro para serem
submetidas ao Ministério do Plano e Finanças para aprovação.

O rendimento do salário, ordenados e outras remunerações pagas pelo
Contratado a pessoas estrangeiras recrutadas pelo Concessionário Mineiro para
as Operações de Minério de Tântalo no que respeita às Fases de Exploração e
Desenvolvimento da Mina, estarão isentos de impostos.

Imposto de Segurança Social

O Concessionário Mineiro deve pagar, no que respeita aos seus empregados que
sejam nacionais moçambicanos ou estrangeiros residentes, o Imposto de
Segurança Social. Os empregados estrangeiros residentes devem ser isentos da
cobertura da Segurança Social em Moçambique, desde que estejam cobertos por
um Sistema de Segurança Social noutro pais.

O MIREME deve cooperar com o Concessionário Mineiro na obtenção das
necessárias permissões, autorizações e aprovações necessárias para as Operações
mineiras no que respeita às isenções ou quaisquer incentivos concedidos pela lei
aplicável.

Qualquer artigo importado para Moçambique pode, se já não for necessário para
Operações com Minerais Pesados, ser livremente exportado em qualquer
momento pela parte importadora, sem pagamento de qualquer direito ou encargo
de exportação.

14.12.1A disponibilização de bens referidos neste artigo será sujeita ao pagamento dos

14.13

14.14

respectivos direitos de importação e outros encargos aduaneiros e fiscais.

Isenção do Imposto Complementar

O Concessionário Mineiro será isento de imposto complementar no que respeita
ao rendimento criado com as suas Operações e Actividades.

Isenção do Imposto de Retenção

As empresas contratadas ou sub-contratadas para realização de obras e/ou para
prestação de serviços para o Concessionário Mineiro estarão isentas do imposto
de retenção. Os termos fiscais deste Contrato devem também incluir isenção do
imposto de retenção sobre o juro pago sobre empréstimos estrangeiros e sobre
dividendos e outras distribuições de rendimentos durante a vida da mina.
ARTIGO 15: PROTECÇÃO AMBIENTAL

15.1

O Concessionário Mineiro deve tomar medidas preventivas, correctivas e/ou
restauradoras para garantir que todos os cursos de água, superfícies secas de
terreno e atmosfera estejam protegidas da poluição, contaminação ou dano
resultantes das operações decorrentes deste Projecto, e de que qualquer poluição,
contaminação ou dano de, ou a esses cursos de água, superficies de terreno e
atmosfera que ocorra a partir dessas operações, sejam rectificadas e que o
terreno, em geral, seja restaurado e colocado na sua situação original.

O Concessionário Mineiro compromete-se provisoriamente (dentro dos limites
dos recursos financeiros do Concessionário) a reabilitar ou rectificar danos
ambientais causados por Operações e Actividades de operadores anteriores à
assinatura deste Contrato. O Concessionário Mineiro deve ser autorizado mas
não terá a obrigação de realizar totalmente esses trabalhos. Os custos incorridos
nessa reabilitação ambiental de danos ambientais históricos serão deduzidos do
imposto a pagar.

ARTIGO 16: CONFIDENCIALIDADE

16.1

16.2

16.2.1

16.2.2

De acordo com o Regulamento de Minas, no seu artigo 73 e os termos deste
Contrato de Licenciamento, todos os dados, informação e relatórios obtidos,
preparados ou submetidos pelo, ou para o Concessionário Mineiro nos termos
deste Contrato de Licenciamento, a respeito das Operações de Tântalo serão
tratados como confidenciais e não devem ser divulgados por qualquer das partes.

Sem limitação à generalidade de 16.1, a divulgação de Dados e Relatórios de
Tântalo deve apenas ser realizada por uma parte com consentimento prévio
escrito da outra parte (esse consentimento não deve ser retirado sem motivo
razoável), desde que, porém, a divulgação seja autorizada em aditamento às
isenções permitidas pela Cláusula 2 do Artigo 73 dos Regulamentos de Minas:

a qualquer empregado de uma parte, a uma Afiliada ou Sub-Contratado de
Exploração Mineira, com base na “necessidade de conhecimento” para fins de
realização de Operações de Tântalo;

pelo Concessionário Mineiro a qualquer Accionista a respeito de qualquer
divulgação legal requerida que ocorra devido à relação do Accionista com o
Concessionário Mineiro como Accionista;

pelo Concessionário Mineiro a qualquer novo investidor potencial nas
Operações de Tântalo;
16.2.4 a qualquer banco ou outra instituição financeira reconhecida para fins de
obtenção de um empréstimo ou beneficio financeiro para as Operações de
Tântalo ou para um cessionário para o todo ou parte de qualquer empréstimo ou
beneficio financeiro fornecido ou Operações de Tântalo por qualquer banco ou
instituição financeira reconhecida;

16.2.5 por qualquer parte para qualquer contabilista, auditor, jurista, ou outro
conselheiro financeiro ou legal ou outro consultor contratado pela parte em
ligação com as Operações de Tântalo com uma justificação da “necessidade de
conhecimento”;

16.2.6 pelo Concessionário Mineiro, sua Afiliada ou um Accionista conforme
requerido pelas regras de qualquer bolsa de valores reconhecida da qual o
Concessionário Mineiro, sua Afiliada ou um Accionista seja membro;

16.2.7 pelo MIREME para qualquer agência do Estado ou qualquer Pessoa que esteja
actuando como consultor para o MIREME ou para o Estado;

16.2.8 se e conforme for requerido em ligação com procedimentos legais, conciliatórios
ou de arbitragem;

16.2.9 se a informação entrar no domínio público de outro modo que não tenha sido
uma quebra da confidencialidade.

163 Qualquer informação divulgada nos termos de 16.2 será divulgada em termos
que assegurem que os dados ou informação acima referidos seja tratada e
mantida como confidencial pelo recipiente (excepto quando a informação entra
no domínio público conforme previsto em 16.2). As partes devem tomar as
necessárias medidas para garantir que os seus respectivos trabalhadores e os
oficiais e trabalhadores dos seus Afiliados, Accionistas e seus conselheiros
técnicos e profissionais não divulguem informação que seja confidencial ao
abrigo dos termos deste Artigo e não façam uso impróprio de qualquer
informação para seu próprio benefício, do trabalhador ou de qualquer outra
Pessoa.

164 Sujeito a 16.5, as disposições deste Artigo devem subsistir a qualquer desistência
ou término ao abrigo deste Contrato de Licenciamento e todos os Dados e
Relatórios de Tântalo relacionados com qualquer área que deixe de fazer parte
da Área de Mineração, quer como resultado de abandono, desistência ou término
deste Contrato de Licenciamento, deve continuar a ser tratada como confidencial
pelo Concessionário Mineiro.

16.5 Sujeito a 16.6 e sem afectar as obrigações do Concessionário Mineiro nos termos
deste Artigo, o MIREME pode divulgar Relatórios com Dados de Tântalo
respeitantes a qualquer área que tenha deixado de fazer parte da Área de
Mineração.

Se
—+
16.6

Qualquer tecnologia ou informação própria, sujeita a licenciamento e pagamento
de royalties ou outros encargos que seja usada em Operações de Tântalo não
será divulgada a Terceiros excepto conforme possa ser determinado ao abrigo
dos termos do respectivo contrato de licenciamento.

ARTIGO 17: FORÇA MAIOR

171

17.2

173

173.1

17,3.2

17.3.3

O incumprimento ou atraso de cumprimento por uma parte de quaisquer
obrigações ao abrigo deste Contrato de Licenciamento não será tratado como
incumprimento deste Contrato de Licenciamento e será desculpado se e só na
medida em que tal incumprimento ou demora tenha sido causado por Força
Maior. O período desse incumprimento ou atraso de cumprimento deve, na
medida necessária para o desempenho das obrigações afectadas conforme acima
especificado, ser acrescentado ao periodo, incluindo o prazo da Concessão
Mineira, fixado ou autorizado neste Contrato de Licenciamento para o
desempenho dessas obrigações e para o desempenho de qualquer obrigação ou
exercício de qualquer direito dependente disso.

“Força Maior” significa qualquer acontecimento acima do controle razoável da
parte que reclama ter sido afectada por esse acontecimento que não tenha
ocorrido por sua culpa e que tenha causado esse incumprimento e, sem limitação
à generalidade do que acima se afirma, inclui qualquer acto Divino, cheias,
tempestades, inundações, tremores de terra, fogo, acto de guerra, acto de
inimigos públicos, tumultos, agitação civil, greve geral, perturbação do trabalho,
qualquer acto ou falta de acção de uma entidade, agente ou representante Estatal.

Uma parte que reclame suspensão das suas obrigações nos termos do Contrato
de Licenciamento por causa do acontecimento de Força Maior, deve:

notificar imediatamente a outra parte da ocorrência, se possível dentro de
quarenta e oito (48) horas, pelo método mais rápido disponivel, seguido de
comunicação por escrito;

tomar todas as medidas razoáveis e legais para remover a causa do
acontecimento de Força Maior; e

após remoção ou término, notificar prontamente a outra parte e tomar todas as
medidas razoáveis para a retomada das suas obrigações nos termos deste
Contrato de Licenciamento o mais cedo possível após a remoção ou término do
acontecimento de Força Maior.

Quando um acontecimento de Força Maior ou o seu efeito continua por mais de
quinze (15) Dias consecutivos, as partes devem reunir o mais cedo possível a
fim de rever a situação e concordar sobre as medidas a tomar para a remoção da
causa do acontecimento de Força Maior e a retomada, de Contrato com as
disposições deste Contrato de Licenciamento, do desempenho das obrigações
aqui constantes.
17,3.5

Nenhuma das partes será forçada a resolver qualquer diferendo com Terceiros,
incluindo disputas laborais, excepto em condições aceitáveis ou ao abrigo da
decisão final de quaisquer agências de arbitragem, judiciais ou estatutárias com
jurisdição para resolverem o diferendo de forma final. Em relação as disputas
laborais, o Concessionário Mineiro pode requerer ao Estado e ao MIREME para
cooperarem num esforço conjunto para aliviar qualquer conflito que possa
ocorrer.

ARTIGO 18: CESSÃO

18.1

183.1

18.3.2

18.3.3

183.4

Qualquer cessão, penhora, impedimento ou outro tipo de transferência quer (1)
pelo Concessionário Mineiro de todos ou parte dos seus direitos e obrigações ao
abrigo deste Contrato de Licenciamento ou de todos ou parte dos bens
adquiridos pelo Concessionário Mineiro para, ou no decurso das Operações de
Tântalo; ou (2) qualquer proprietário de quaisquer acções representando uma
maioria ou outro interesse controlador no Concessionário Mineiro deve estar
sujeito à prévia aprovação por escrito do MIREME que não será retirada sem
motivo razoável.

Não obstante o Artigo 17.1, sujeito a notificação por escrito trinta (30) Dias, o
MIREME deve autorizar qualquer penhora, hipoteca, encargo ou outro
impedimento pelo Concessionário Mineiro feita de acordo com qualquer
Contrato de financiamento que seja especificado no Relatório de Estudo do
Projecto ou seja de outro modo aprovada pelo MIREME ou a qualquer cessão
para qualquer penhora, hipoteca, encargo ou outro impedimento.

Quando o Concessionário Mineiro requer aprovação para ceder todos ou parte
dos seus direitos e obrigações aqui referidos ou bens adquiridos pelo
Concessionário Mineiro para, ou no decurso de Operações de Tântalo ao seu
Afiliado, o MIREME deve dar a sua aprovação por escrito desde que:

o Concessionário Mineiro não se encontre em situação de incumprimento;

o recipiente se comprometa a vincular-se aos termos e condições deste Contrato
de Licenciamento e o instrumento da cessão ou transferência assim especifique;

o recipiente tenha demonstrado acesso aos necessários recursos financeiros e
técnicos, bem como experiência para realizar as Operações de Tântalo;

o Concessionário Mineiro ou qualquer Pessoa constituindo o Concessionário
Mineiro conforme o caso, deve, não obstante a cessão ou transferência,
permanecer responsável pelo cumprimento das obrigações constantes deste
Contrato de Licenciamento; e

uma cópia dos instrumentos de cessão, penhora, impedimento ou outra
transferência e qualquer operação ou outro Contrato seja fomecido ao MIREME.

Qualquer cessão ou outra transferência e qualquer penhora, impedimento ou
outro encargo, que não esteja em conformidade com as disposições deste Artigo,
será nula ou sem efeito.
18.5

O MIREME deve rever qualquer pedido de aprovação de qualquer cessão
proposta, penhora, impedimento ou outra transferência dentro de um periodo de
trinta (30) Dias (ou outro período adicional conforme o MIREME possa
razoavelmente necessitar) a partir da recepção do pedido escrito do
Concessionário Mineiro juntamente com documentação referente aos requisitos
contidos em 17.3

ARTIGO 19: TÉRMINO

19,1

19.2

19.2.1

19.2.2

19,2.3

19.2.4

19.2.5

Sujeito ao Artigo 37 do Reegulamento da Lei de Minas este Contrato de
Licenciamento terminará após o abandono ou desistência pelo Concessionário
Mineiro de toda a Área de Mineração ou expiração, abandono ou revogação de
todas as Licenças de Exploração e Licenças de Mineração de Contrato com as
disposições deste Contrato de Licenciamento.

Sujeito a este Artigo e de acordo com o Artigo 46 do Regulamento da Lei de
Minas, o MIREME pode, por notificação escrita ao Concessionário Mineiro,
revogar qualquer ou todas as Licenças de Exploração e Mineração emitidas ao
abrigo deste Contrato de Licenciamento e terminar este Contrato de
Licenciamento nos seguintes casos:

o Concessionário Mineiro está em situação Incumprimento;

é feita uma ordem ou tomada uma resolução por um tribunal de jurisdição
competente terminando os negócios do Concessionário Mineiro a menos que o
término seja para fins de fusão ou reconstrução; ou

uma petição para falência ou reorganização seja arquivada por, ou contra o
Concessionário Mineiro ou um Contrato ou composição com os seus credores
seja apresentada; ou

a transformação ou dissolução do Concessionário Mineiro, se uma entidade
incorporada, a menos que o MIREME tenha aprovado a transformação ou
quando, no caso de uma dissolução, seja para fins de fusão ou reconstrução e se
tenha obtido o prévio consentimento do MIREME.

o Concessionário Mineiro deixar de cumprir com qualquer decisão final
alcançada como resultado de procedimentos de arbitragem dirigidos ou com uma
decisão do perito independente dada ao abrigo do Artigo 21.

Situação de Incumprimento deve significar:

o Concessionário Mineiro cometeu um Incumprimento; e

o MIREME entregou ao Concessionário Mineiro uma notificação por escrito

para resolver o incumprimento dentro de sessenta (60) Dias a partir do
recebimento da notificação relativa ao Incumprimento; e
19.3.3

19.4

19.5

19.6

19.6.1

19.6.2

19.7

19.8

19.9

o Concessionário Mineiro falhou dentro dos referidos sessenta (60) Dias na
resolução do Incumprimento ou, conforme possa ser especificado na notificação,
em tomar quaisquer medidas razoáveis necessárias para resolver o
Incumprimento ou, quando o Incumprimento não possa ser resolvido, falhou em
pagar compensação razoável, conforme o MIREME possa ter concordado.

O período de sessenta (60) Dias para resolver pode ser prorrogado desde que o
Concessionário Mineiro tenha, de forma diligente e de boa fé, tomado medidas
para resolver o Incumprimento e, com base num requerimento devidamente
apresentado pelo Concessionário Mineiro, tempo adicional seja razoável e
necessariamente requerido para completar a resolução do Incumprimento. O
MIREME deve, à sua discreção, conceder uma prorrogação do prazo tal como
for razoável e necessariamente requerido para finalizar a resolução do
Incumprimento.

A resolução de um Incumprimento deve incluir o pagamento de qualquer multa
ou outra penalidade que possa ser pagável ao abrigo da lei aplicável ou nos
termos e condições do Contrato de Licenciamento.

O MIREME não deve, ao abrigo de 20.2, revogar qualquer Licença de
Exploração ou Mineração nem terminar este Contrato de Licenciamento com
qualquer motivo justificado aqui a menos que:

ele tenha entregue ao Concessionário Mineiro em menos de sessenta (60) Dias,
notificação escrita da sua intenção de revogar qualquer Licença de Exploração
ou Mineração ou de terminar este Contrato de Licenciamento, especificando em
detalhe as razões para a revogação ou término pretendidos;

durante o período de sessenta (60) Dias especificado em 19.3, o Concessionário
Mineiro tenha falhado na resolução do Incumprimento ou em remover a causa
para término ou revogação.

No caso em que o Concessionário Mineiro discuta qualquer justificação para
Incumprimento ou qualquer notificação de revogação ou término, qualquer
apresentação pelo Concessionário Mineiro do assunto para arbitragem ou para
determinação por um perito conforme o caso, deve ser feita dentro de sessenta
(60) Dias após o recebimento da respectiva notificação.

Em qualquer dos casos referidos em 18.2 em que o Concessionário Mineiro
incluir mais do que uma Pessoa, este Contrato de Licenciamento pode ser
terminado apenas com respeito à Pessoa que constitui o Concessionário Mineiro
que esteja em situação de incumprimento, se o acontecimento que deu lugar ao
término estiver apenas com essa Pessoa e desde que as outras Pessoas
constituindo o Concessionário Mineiro provem de forma aceitável para o
MIREME os seus recursos financeiros e técnicos e capacidade de realização das
Operações de Tântalo de forma apropriada e adequada.

Conforme opção do MIREME e sujeito ao pressuposto € satisfação de todas as
obrigações da pessoa em questão, o interesse dessa Pessoa ao abrigo deste
Contrato de Licenciamento, pode ser adquirido por outra entidade controlada
19.10

19.11

19.12

19.13

pelo Estado e designada pelo MIREME, que assumirá as obrigações e deverá
usufruir os direitos desse interesse que pode ser adquirido pelas restantes
Pessoas que constituem o Concessionário Mineiro ou qualquer Terceiro
devidamente aprovado pelo MIREME. Os termos dessa aquisição devem ser
concordados entre o MIREME e as restantes Pessoas que constituem o
Concessionário Mineiro.

Após término deste Contrato de Licenciamento e concomitante expiração da
Licença respectiva, o Concessionário Mineiro não deve ter mais direitos e
obrigações no que diz respeito à Área de Mineração ou ao abrigo deste Contrato
de Licenciamento excepto (a) a entrada na Área de Mineração para efectuar a
remoção, destruição ou disponibilização de quaisquer bens de Contrato com as
disposições deste Artigo e (b) no que respeita a qualquer responsabilidade que
tenha resultado antes do término ou qualquer outra obrigação de continuidade,
quer no que respeita ao Estado, qualquer Terceira Parte, ou que ocorra de outro
modo ao abrigo dos termos deste Contrato de Licenciamento

Quando este Contrato de Licenciamento terminar de Contrato com este Artigo
durante a Fase de Desenvolvimento ou Produção, o Concessionário Mineiro
deve abandonar as instalações da Área de Mineração incluindo quaisquer minas
produtivas de forma segura e em boas condições de funcionamento, conforme a
data de término e nenhum bem deve ser removido, desmontado ou destruido
excepto conforme for especificado neste Artigo.

Em substituição do Regulamento de Minas 44.1 (a-b). quando toda ou parte da
Área de Mineração deixa de estar sujeita aos respectivos títulos de Minerais
emitidos ao Concessionário Mineiro, toda a infraestrutura e outros bens imóveis
do Concessionário Mineiro e de qualquer Afiliada mantidos com relação às
Operações de Tântalo devem, sujeito ao Relatório de Estudo do Projecto e desde
que o Concessionário Mineiro tenha obtido o retomo do seu investimento, ser
transferidos para o Estado livres de qualquer encargo incluindo qualquer
responsabilidade ou impedimento e o Estado terá a opção de adquirir quaisquer
outros bens ao valor de registo para efeitos de impostos. O valor de registo deve,
para fins deste Cláusula, ser baseado numa depreciação directamente
proporcional durante o período de dez (10) Anos ou outro tipo de depreciação
que se esteja aplicando no momento e que não tenha maior duração (excluindo
qualquer forma de depreciação que substitua uma forma original de depreciação
ou que re-avalie os bens em questão). Quando o Estado exercer esta opção,
qualquer quantia devida ao Estado pelo Concessionário Mineiro incluindo
quaisquer custos relacionados com qualquer Incumprimento pelo Concessionário
Mineiro que dê lugar ao término deve ser deduzida do valor de venda dos bens
móveis.

Quando o Estado não exercer a opção prevista em 14.16 ou antes de sessenta
(60) dias após a data respectiva de término, o Concessionário Mineiro pode
remover, vender ou disponibilizar de outro modo os referidos bens durante um
período dos cento e oitenta (180) Dias seguintes. Todos os bens não removidos,
vendidos ou disponibilizados de outro modo, tornar-se-ão propriedade do Estado
sem encargos.
19.14

19.15

19.16

A opção referida em 18.2 será submetida a qualquer cessão inamistosa ou venda
pelo Concessionário Mineiro a uma Terceira Parte, o que é devidamente
realizado e aprovado de acordo com o Artigo 18.

Não obstante o que se estipula acima, após o término ou expiração deste
Contrato de Licenciamento ou revogação de qualquer titulo mineral, o MIREME
terá o direito de requerer que o Concessionário Mineiro proceda à destruição e
remoção da Área de Mineração ou de parte importante da Área de Mineração de
todos ou quaisquer bens não transferidos nem disponibilizados de outro modo
conforme aqui descrito. Se o Concessionário Mineiro não remover nem destruir
tais bens dentro do período especificado em 18.13, o MIREME pode ordenar tal
remoção ou destruição à custa do Concessionário Mineiro.

Qualquer disputa sobre a existência de qualquer justificação para revogar uma
Concessão Mineira ou Licença de Exploração deve estar sujeita a arbitragem ao
abrigo do Artigo 14 do presente contrato. No caso dessa disputa, este Contrato
de Licenciamento deve permanecer em vigor até determinação final da disputa
por arbitragem ou Contrato de Licenciamento. Qualquer disputa sobre avaliação
para os fins de 18.6 e 18.7 será enviada para determinação a um perito
independente de acordo com o Artigo 20 do presente contrato

ARTIGO 20: ARBITRAGEM

20.1

20.2

20.3

20.4

Qualquer disputa entre as partes que ocorra de, ou esteja relacionada com este
Contrato de Licenciamento incluindo qualquer questão respeitante à sua
existência, validade ou término deve, em primeira instância, ser resolvida
amigavelmente por negociação.

Sujeito a 19.4, qualquer disputa referida em 19.1 que não tenha podido ser
resolvida por negociação, pode ser submetida por qualquer das partes para
arbitragem dee acordo com este Artigo e as partes consentem em submeter ao
Centro Internacional para Resolução de Disputas de Investimento, qualquer
disputa para resolução por arbitragem nos termos da Convenção para Resolução
de Disputas de Investimento (ICSID).

A arbitragem deve ser conduzida por um só árbitro designado conforme segue.
Cada uma das partes deve designar um representante e avisar a outra parte €
estes dois representantes designam um só árbitro neutro. Se os representantes
nomeados pelas partes não chegarem a acordo sobre O único árbitro neutro
dentro de trinta (30) Dias após a nomeação do últimos dos dois representantes,
ou se uma das partes não nomear um representante dentro de trinta (30) Dias
após a outra parte ter devidamente designado o seu representante, tal árbitro
deve, se as partes não concordarem de outra forma, ser designado de Contrato
com as Regras ICSID.

As partes podem concordar na arbitragem por um único árbitro neutro a ser
escolhido de Contrato com as Regras ICSID.
20.5

20.6

20.7

20.8

20.9

20.10

20.11

20.12

20.13

Se por qualquer razão um árbitro for incapaz de desempenhar as suas funções,
será escolhido um substituto da mesma forma que o árbitro original.

Qualquer árbitro único neutro ou qualquer perito designado ao abrigo de 20.10
deve ser um nacional de um país diferente do das partes ou do Concessionário
Mineiro e não deve possuir ligação profissional ou de negócios com as partes, o
Concessionário Mineiro ou qualquer Afiliada das partes ou do Concessionário
Mineiro. Para fins desta Cláusula e sujeito a qualquer cessão dos seus direitos e
obrigações a qualquer Terceira Parte, o Concessionário Mineiro deve ser
considerado um nacional do país ou países onde se localiza a sua gestão ou
controle central.

A determinação de qualquer disputa deve estar de acordo com a lei de
Moçambique em vigor no momento, no que diz respeito à estrutura e
interpretação deste Contrato de Licenciamento como contrato administrativo
público, as práticas da indústria internacional de tântalo e as regras da lei

intemacional, conforme possa ser aplicável.

A menos que as partes concordem de outro modo, as Regras de Evidência I.B.A.
devem aplicar-se e onde elas forem inconsistentes com as Regras ICSID, devem
aplicar-se as Regras 1.B.A. mas apenas no que respeita à apresentação e recepção
de evidência. Outras regras de procedimentos a ser aplicadas devem ser
acordadas pelas partes e onde as partes não conseguirem concordar, pelo(s)
árbitro(s). As regras de procedimento incluindo as regras probatórias devem ser
concebidas para permitir a apresentação alargada, justa, precisa e expedita e
adjudicação das questões.

A sentença apresentada pela mesa de arbitragem deve ser final e vinculativa para
as partes. Qualquer julgamento sobre a sentença da mesa de arbitragem pode ser
apresentada em qualquer tribunal que tenha jurisdição para esse efeito.

Quando, nos termos deste Contrato de Licenciamento, um assunto em disputa
está para ser enviado para determinação de um perito ou peritos independentes, o
perito deve ser designado por acordo entre as partes. No caso das partes não
conseguirem designar esse perito dentro de trinta (30) Dias após o recebimento
da notificação escrita de qualquer parte propondo a nomeação de um perito, o
perito deve ser designado pela Presidente do Conselho de Administração do
Centro Internacional para Resolução de Disputas sobre Investimentos.

A decisão do perito deve ser final e vinculativa para as partes.

A menos que as partes concordem de outro modo previamente, os árbitros ou
peritos devem indicar na sentença ou decisão qual a parte responsável pelo
pagamento das custas e encargos do perito independente designado nos termos
de 19.10 ou dos custos de arbitragem realizada nos termos deste Artigo,

conforme o caso.

Quando por virtude de qualquer disputa que tenha sido submetida a arbitragem,
um período considerável tenha decorrido para a apresentação de qualquer
pedido, a emissão de qualquer aprovação ou Licença, o exercicio de qualquer
20.14

20.15

opção ou direito de primeira recusa, o pagamento de qualquer encargo, etc., o
fornecimento apropriado para o exercício apropriado, se for o caso, deste direito
ou obrigação será apresentado na decisão ou sentença de arbitragem.

Quando a questão de um Incumprimento tenha sido submetida a arbitragem ou,
conforme o caso, um perito independente para resolução e como resultado dessa
arbitragem ou peritagem, seja confirmado o Incumprimento, serão apresentadas
provisões na decisão do árbitro ou perito para os procedimentos (sujeito sempre
aos procedimentos estipulados no Artigo 21) a ser seguidos no que respeita ao
término ou revogação incluindo a oportunidade de resolver o Incumprimento, se
for aplicável e apropriado conforme as circunstâncias.

Antes de uma parte apresentar qualquer acção num tribunal legal com respeito a
uma disputa ou diferença em relação com este Contrato de Licenciamento, essa
disputa ou diferença deve ter sido enviada para arbitragem ou para um perito
independente (conforme for mais apropriado) nos termos deste Artigo, devendo
ser transmitida uma sentença ou decisão.

ARTIGO 21: LEI E FORO APLICÁVEIS

211

21.2

Este Contrato de Licenciamento, a sua implementação e operação, serão
interpretados e regidos em todos os aspectos e para todos os fins de Contrato
com, e pelas Leis de Moçambique em vigor no momento e pelas regras da lei
internacional conforme for aplicável.

Excepto se for especificamente especificado de outro modo, o foro deste
Contrato de Licenciamento para todos os fins será em Maputo, Moçambique.

ARTIGO 22: DISPOSIÇÕES DIVERSAS

221

22.3

Cada uma das partes representa e garante que possui capacidade total e
autoridade para participar neste Contrato de Licenciamento e para desempenhar
todas as suas obrigações ao abrigo deste Contrato de Licenciamento e que este
Contrato de Licenciamento constitui uma obrigação vinculativa e obrigatória
sobre a parte e que foram obtidas todas as aprovações necessárias para as partes
participarem neste Contrato de Licenciamento ao abrigo da lei da sua residência.

Cada uma das partes concorda em executar e fomecer todos os instrumentos
adicionais e em realizar e desempenhar todas as acções que possam ser
necessárias ou expedientes para tornarem efectivas as disposições deste Contrato
de Licenciamento.

Cada uma das partes compromete-se a realizar os termos e disposições deste
Contrato de Licenciamento de acordo com os princípios da boa vontade mútua
e boa fé e a respeitar o espírito, bem como a letra dos referidos termos e
disposições.

22.4

22.5

22.6

Este Contrato de Licenciamento não será alterado nem modificado excepto por
acordo mútuo por escrito das partes.

Os termos deste Contrato de Licenciamento constituem o acordo completo entre
as partes e sobrepõem-se a todas as comunicações anteriores, representações ou
Contratos, quer orais ou escritos, entre as partes (ou suas Afiliadas ou
antecessores) com respeito ao tema deste Contrato de Licenciamento.

Os termos, realização e condições deste Contrato de Licenciamento devem
contribuir para o benefício de, e ser vinculativos para as partes e, sujeito a este
Contrato de Licenciamento, seus respectivos sucessores ou cessionários.

No caso de, após a data de assinatura deste Contrato de Licenciamento, existir
uma mudança nas leis de Moçambique que possa, provadamente e de forma
adversa alterar os direitos e/ou obrigações do Concessionário Mineiro conforme
aqui se especificam, o MIREME e o Concessionário Mineiro devem negociar em
boa fé e concordar sobre as medidas necessárias para repor o Concessionário
Mineiro numa posição que seja substancialmente semelhante àquela que
ocupava antes da mudança citada na lei ou que seja de outro modo razoável ou
aceitável para o Concessionário Mineiro. Na falta de Contrato entre o MIREME
e o Concessionário Mineiro dentro de sessenta (60) Dias do recebimento pelo
MIREME de notificação escrita da referida alteração de lei a partir do
Concessionário Mineiro (ou outro período maior conforme possa ser
concordado), cada parte pode enviar a questão para resolução por arbitragem.

ARTIGO 23: NOTIFICAÇÕES

23.1

Quaisquer notificações, declarações e outras comunicações enviadas ou feitas
por uma parte à outra parte deve, a menos que seja especificado de outro modo,
ser satisfatoriamente enviadas ou feitas se forem feitas por escrito e enviadas por
mão própria ou enviadas por correio, com porte pago, ou por telex, telefax,
mensagem via rádio, cabo ou telegrama com encargos pré-pagos para a outra
parte, para o seu endereço especificado aqui, desde que no caso de telex, telefax,
telegrama, mensagem por cabo ou rádio seja seguida por confirmação enviada
por correio. Quaisquer notificações, declarações e outras comunicações enviadas
por correio devem ser enviadas por correio registado e devem ser consideradas
como tendo sido entregues no dia da recepção da notificação e, se forem feitas
por telex, telefax, mensagem por rádio, cabo ou telegrama serão consideradas
como tendo sido enviadas no dia útil seguinte ao dia em que o telex ou telegrama
foi enviado.

Todas as comunicações devem ser endereçadas ao MIREME ou ao
Concessionário Mineiro conforme o caso, para os seguintes endereços:

Ministério dos Recursos Minerais e Energia
Avenida Fernão de Magalhães, 34

POBox 2904

Maputo, Moçambique

Telefone: (+258-1) 427121/420024/429046
Fax: (+258-1) 429046

Concessionário Mineiro

HIGHLAND AFRICAN MINING COMPANY, LDA.
Prédio Progresso

Avenida 24 de Julho, 2096

3º Andar

Maputo

1624

República de Moçambique

23.3 Uma parte pode em qualquer momento e de vez em quando designar um
endereço substituto para os fins de envio de comunicação por escrito para a outra
parte pelo menos com dez (10) Dias de antecipação com relação à data efectiva
dessa designação.

ARTIGO 24: LÍNGUA

24.1. Este Contrato de Licenciamento foi redigido nas linguas portuguesa e inglesa, e
assinado em dois originais. Em caso de conflito entre as duas versões, prevalecerá a
versão portuguesa.

242. As transsacções financeiras serão registadas em língua inglesa, e os balanços
mensais e anuais traduzidos para português, dentro de sessenta (60) dias da sua
finalização.

ARTIGO 25: INDEMNIZAÇÃO

25.1 O Concessionário Mineiro deve, em todas as circunstâncias, indemnizar e
manter indemnes o Governo e seus funcionários e agentes, por danos na
propriedade e Actividades, decorrentes das Actividades do Concessionário
Mineiro nas Operações mineiras.

25.2 O Governo deve, em todos os momentos, indemnizar e liberar a propriedade de
impedimento ou interesse de outros na Licença de Exploração e Lotes de
Produção concedidos ao Concessionário Mineiro.

ARTIGO 26: MOEDA

26.1 As contas realizadas ao abrigo do presente Contrato serão em US Dólares e
todas as importâncias pagas ou realizadas em outras moedas devem ser
convertidas na data do pagamento ou que aconteceram no ponto médio de
abertura de Nova Iorque, de acordo com as taxas de compra e venda para a
moeda respectiva em tal data pelos principais banqueiros de Nova Iorque da
última companhia controladora do Concessionário Mieniro ou, se essa data não
for um dia em que os bancos de Nova Iorque estejam abertos para negócio, no

último dia que precede essa data em que estejam abertos para negócio.
HM
26.2

26.3

26.4

Todas as transacções financeiras serão mantidas em Dólares Americanos e os
balanços mensais e anuais deverão ser convertidos para Meticais, no prazo
máximo de sessenta (60) dias após serem finalizados.

No que respeita a Operações e Actividades (incluindo levantamento de capitais
próprios e capital de empréstimo, contratação e pagamento de bens e serviços,
pagamento de dividendos e juros e re-pagamento de empréstimos de capital), o
Concessionário Mineiro (e, na medida necessária para permitir o completo e
total efeito dos direitos outorgados ao Concessionário Mineiro pelo Artigo 20,
qualquer Pessoa que negociar com alguns deles) terá o direito de obter, manter.
negociar com, e desembolsar fundos desse modo, em moedas e locais da sua
escolha.

Sem prejuizo da generalidade do que atrás se estipula, os Minerais podem ser
vendidos em qualquer moeda e todos os recebimentos dai provenientes podem
ser depositados em conta de banco não moçambicano e aí mantidos ou remetidos
daí para qualquer parte do mundo, em qualquer moeda.

ARTIGO 27: NEGAÇÃO DE RENÚNCIA

A falta de qualquer das partes em qualquer ocasião de requerer o desempenho
pela outra parte de quaisquer disposições aqui estipuladas, não afectará de modo
nenhum o direito dessa parte a exigir o cumprimento do mesmo, nem afectará o
direito da parte a cumprir que qualquer das outras disposições seja executada ou
mantida para constituir renúncia de qualquer quebra subsequente dessa
disposição ou como renúncia da própria disposição.

ARTIGO 28: REVISÃO PERIÓDICA

Se em qualquer momento, qualquer das partes pretender rever a
operacionalização deste Contrato ou qualquer aspecto do mesmo, ela pode,
depois de fornecer à outra parte informação razoável sobre o assunto, requerer
uma reunião das partes. As partes devem reunir-se para rever o assunto
levantado logo após esse pedido, conforme for razoavelmente conveniente para
ambas as partes. Qualquer alteração será válida quando for feita por escrito.

ARTIGO 29: AFIRMAÇÕES

29.1

29.2

Este Contrato terá valor total e efeito, depois da assinatura por ambas as partes.

O Concessionário Mineiro deve, durante a vigência deste Contrato e por um
período razoável, continuar a ter existência legal bem como todos os direitos
incorporados, autoridade, objectivos e deveres descritos neste Contrato e nos
seus artigos de Incorporação e Leis de Suporte, de Contrato com as alterações
periódicas, feitas de Contrato com a direcção incorporada.

O MIREME e o Concessionário Mineiro devem cada um constituir o
beneficiário dos direitos outorgados neste Contrato. Nenhuma outra Pessoa terá
